Exhibit 10.1

PURCHASE AND SALE AGREEMENT

by and among

Avista Energy, Inc. and Avista Energy Canada, Ltd.

as Sellers

and

Coral Energy Holding, L.P., Coral Energy Resources, L.P., Coral Power, L.L.C.
and

Coral Energy Canada Inc.

as Purchasers

Dated as of April 16, 2007



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

TABLE OF CONTENTS

 

1.      AGREEMENT AND INTERPRETATION.

   1   1.1.   DEFINITIONS.    1   1.2.   CONSTRUCTION.    1

2.      PURCHASE AND SALE TRANSACTION.

   2   2.1.   PURCHASE AND SALE.    2   2.2.   PURCHASE PRICE.    2   2.3.  
ASSUMPTION OF LIABILITIES AND OBLIGATIONS.    4   2.4.   INTERSTATE PIPELINE AND
STORAGE CONTRACTS.    4   2.5.   CANADIAN PIPELINE AGREEMENTS.    4   2.6.  
DEEMED ASSIGNMENT OF CONTRACTS.    5   2.7.   CANADIAN ESCROW AGENT AND CANADIAN
WITHHOLDING TAX CERTIFICATES.    5   2.8.   ALLOCATION OF PURCHASE PRICE.    7  
2.9.   CLOSING.    7   2.10.   DELIVERIES BY SELLERS.    7   2.11.   DELIVERIES
BY PURCHASERS.    8   2.12.   ADDITIONAL OBLIGATIONS.    9   2.13.   FURTHER
ASSURANCES.    10

3.      REPRESENTATIONS AND WARRANTIES OF SELLERS.

   10   3.1.   ORGANIZATION, STANDING AND POWER.    10   3.2.   AUTHORITY.    10
  3.3.   NO CONFLICTS; CONSENTS AND APPROVALS.    10   3.4.   LEGAL PROCEEDINGS.
   11   3.5.   COMPLIANCE WITH LAWS AND ORDERS.    11   3.6.   BROKERS.    11  
3.7.   TITLE.    11   3.8.   ASSIGNED CONTRACTS.    11   3.9.   ENFORCEABILITY
OF ASSIGNED CONTRACTS.    11   3.10.   DEFAULTS.    12   3.11.   CANADIAN
AGREEMENTS.    12   3.12.   BANKRUPTCY.    12   3.13.   CLAIMS.    12   3.14.  
TAX REPRESENTATIONS.    12   3.15.   CANADIAN TAX REPRESENTATION.    13   3.16.
  CREDIT SUPPORT; PRE-PAID DEPOSITS.    13   3.17.   ENVIRONMENTAL, HEALTH AND
SAFETY.    14   3.18.   COMMODITIES.    14   3.19.   EMPLOYEES.    14   3.20.  
EMPLOYMENT BENEFIT MATTERS.    15   3.21.   NO MATERIAL CHANGE IN CONDUCT.    16
  3.22.   INVESTMENT COMPANY ACT.    17   3.23.   INVESTMENT CANADA ACT
COMPLIANCE.    17

4.      REPRESENTATIONS AND WARRANTIES OF PURCHASERS.

   17   4.1.   ORGANIZATION, STANDING AND POWER.    17   4.2.   AUTHORITY.    17
  4.3.   NO CONFLICTS.    17   4.4.   LEGAL PROCEEDINGS.    18   4.5.  
COMPLIANCE WITH LAWS AND ORDERS.    18   4.6.   NO BROKERS.    18

 

i



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

  4.7.   CANADIAN TAX REPRESENTATION    18

5.      PRE-CLOSING COVENANTS

   18   5.1.   REGULATORY AND OTHER AUTHORIZATIONS.    18   5.2.   CERTAIN
RESTRICTIONS.    19   5.3.   SELLERS’ OPERATIONS.    21   5.4.   ACCESS TO
INFORMATION.    21   5.5.   UPDATES TO INFORMATION.    21   5.6.   DATA ROOM
PRESERVATION.    21   5.7.   NO CHANGE IN ACCOUNTING METHODOLOGIES; CREDIT
POLICY OR RISK POLICY.    21   5.8.   EXCLUSIVITY.    22   5.9.   DATA PRIVACY.
   22   5.10.   RELEASE OF CREDIT SUPPORT.    22

6.      POST-CLOSING COVENANTS

   23   6.1.   TRANSITIONAL SERVICES.    23   6.2.   CUSTOMER INQUIRIES;
REFERRALS.    23   6.3.   USE OF NAME.    24   6.4.   CONFIDENTIAL INFORMATION.
   24   6.5.   PLAN FOR TRANSITION OF EMPLOYMENT.    24   6.6.   TRANSFER TAXES.
   24   6.7.   TAX MATTERS.    25   6.8.   TAX CERTIFICATES, ETC.    25   6.9.  
ACCOUNTS RECEIVABLE AND ACCOUNTS PAYABLE.    25   6.10.   PIPELINE IMBALANCES.
   25   6.11.   DEEMED ASSIGNMENT OF CONTRACTS.    26 7. PURCHASERS’ CONDITIONS
TO CLOSING.    26   7.1.   REPRESENTATIONS AND WARRANTIES.    26   7.2.  
PERFORMANCE.    26   7.3.   DELIVERIES.    26   7.4.   ORDERS AND LAWS.    26  
7.5.   CONSENTS AND APPROVALS.    26

8.      SELLERS’ CONDITIONS TO CLOSING.

   27   8.1.   REPRESENTATIONS AND WARRANTIES.    27   8.2.   PERFORMANCE.    27
  8.3.   DELIVERIES.    27   8.4.   ORDERS AND LAWS.    27   8.5.   CONSENTS AND
ORDERS.    27

9.      TERMINATION.

   27   9.1.   TERMINATION.    27   9.2.   EFFECT OF TERMINATION.    28

10.    NON-COMPETITION PROVISION.

   28   10.1.   RESTRICTIONS ON REPLICATION OR EXPANSION OF THE BUSINESS.    28
  10.2.   REMEDIES UPON BREACH.    29

11.    PUBLIC ANNOUNCEMENTS.

   29

12.    MISCELLANEOUS

   29   12.1.   NO THIRD PARTY BENEFICIARIES.    29   12.2.   ENTIRE AGREEMENT.
   29   12.3.   SUCCESSION AND ASSIGNMENT.    29   12.4.   COUNTERPARTS.    30

 

ii



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

  12.5.   HEADINGS.    30   12.6.   NOTICES.    30   12.7.   GOVERNING LAW.   
31   12.8.   AMENDMENTS AND WAIVERS.    31   12.9.   SEVERABILITY.    31  
12.10.   EXPENSES.    32   12.11.   SPECIFIC PERFORMANCE.    32 APPENDIX A –
DEFINITIONS    A-1   INDEX OF DEFINED TERMS    A-11 APPENDIX B – SELLER
DISCLOSURE SCHEDULE    1

Exhibits

 

Exhibit A   Form of Agency Agreement Exhibit B   Form of Assignment and Novation
Agreements Exhibit C   Reserved Exhibit D-1   Plan for Transition of Employment
Exhibit D-2   Plan for Transition of Employment in Canada Exhibit E   Form of
FERC Order Authorizing the Disposition of Jurisdictional Facilities Under
Section 203 of the FPA Exhibit F   Form of GTN Capacity Release Agreement
Exhibit G   Form of Guaranty Exhibit H   Form of Indemnification Agreement
Exhibit I   Form of Agreement to Release Jackson Prairie Storage Capacity
Exhibit J   Form of Jackson Prairie Limited Jurisdiction Certificate Exhibit K  
Form of Energy Conversion Agreement Exhibit L   Form of NOVA/ANG Capacity
Assignment Exhibit M   Form of Security Agreement Exhibit N   Form of Transition
Services Agreement Exhibit O   Form of Escrow Agreement Exhibit P   Form of
Canadian Tax Withholding Escrow Agreement Exhibit Q   Form of Agreement to
Extend Agreement to Convey Ownership Interest in Jackson Prairie Storage Project
Expansion

 

iii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (“Agreement“), dated as of April 16, 2007 is
made and entered into by and among Avista Energy, Inc., a Washington corporation
(“Avista Energy“) and Avista Energy Canada, Ltd. an amalgamated corporation of
the Province of Alberta, Canada (“Avista Canada“) (collectively, “Sellers“), and
Coral Energy Holding, L.P., a Delaware limited partnership (“Coral Holding“),
Coral Energy Resources, L.P., a Delaware limited partnership (“Coral
Resources“), Coral Power, L.L.C., a Delaware limited liability company (“Coral
Power“) and Coral Energy Canada Inc., a corporation organized under the laws of
the Province of Alberta, Canada (“Coral Canada“) (collectively, “Purchasers“).

RECITALS

WHEREAS, Sellers desire to sell and assign to Purchasers and Purchasers desire
to buy and accept from Sellers substantially all of the active, operating assets
owned and used by Sellers in the operation of the business.

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

AGREEMENT

 

1. Agreement and Interpretation.

1.1. Definitions.

Capitalized terms used in this Agreement have the meanings given to them in
Appendix A to this Agreement.

1.2. Construction.

1.2.1. All article, section, subsection, schedule, appendix and exhibit
references used in this Agreement are to articles, sections, subsections,
schedules, appendices and exhibits to this Agreement unless otherwise specified.
The appendices, exhibits and schedules attached to this Agreement constitute a
part of this Agreement and are incorporated herein and made a part hereof for
all purposes.

1.2.2. If a term is defined as one part of speech (such as a noun), it shall
have a corresponding meaning when used as another part of speech (such as a
verb). Unless the context of this Agreement clearly requires otherwise, the
singular shall include the plural and the plural shall include the singular
wherever and as often as may be appropriate. Words importing the masculine
gender shall include the feminine and neutral genders and vice versa. The words
“includes” or “including” shall mean “including without limitation.” The rule
ejusdem generis may not be invoked to restrict or limit the scope of the general
term or phrase followed or preceded by an enumeration of particular examples.
The words “hereof,” “hereby,” “herein,” “hereunder” and similar terms in this
Agreement shall refer to this Agreement as a whole and not any particular
section or article in which such words appear, unless the context of this
Agreement clearly requires otherwise. Any reference to a Law shall include any
amendment thereof or any successor thereto and any rules and regulations
promulgated thereunder, as the same may be in effect from time to time. Currency
amounts referenced herein, unless otherwise specified, are in U.S. Dollars.

1.2.3. Time is of the essence in this Agreement. Whenever this Agreement refers
to a number of days, such number shall refer to calendar days unless Business
Days are specified. Whenever any action must be taken hereunder on or by a day
that is not a Business Day, then such action may be validly taken on or by the
next day that is a Business Day. Any reference to time shall be deemed to be the
local time in Spokane, Washington.

 

1



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

1.2.4. All accounting terms used herein and not expressly defined herein shall
have the meanings given to them under GAAP.

1.2.5. Any amount owed by one Party to another Party hereunder that is not paid
by the applicable due date shall bear interest at the Applicable Rate.

1.2.6. Each Party acknowledges that it and its attorneys have been given an
equal opportunity to negotiate the terms and conditions of this Agreement and
that any rule of construction to the effect that ambiguities are to be resolved
against the drafting Party or any similar rule operating against the drafter of
an agreement shall not be applicable to the construction or interpretation of
this Agreement.

 

2. Purchase and Sale Transaction.

2.1. Purchase and Sale.

Subject to the terms and conditions set forth in this Agreement, the Parties
agree that as of the Effective Time, Sellers shall sell, assign, transfer,
convey, deliver and release to Purchasers free and clear of all Liens and
liabilities (except for Permitted Liens and the Assumed Liabilities) and
Purchasers shall purchase, accept and assume from Sellers, all of Sellers’
right, title and interest in and to the Acquired Assets and the Assumed
Liabilities. Each of the Parties understands and agrees that Purchasers are not
acquiring or assuming and have no interest in or obligation with respect to the
Excluded Assets and the Retained Liabilities.

2.2. Purchase Price.

2.2.1. Purchasers shall pay to Sellers, as consideration for the assignment to
and assumption by Purchasers of the Acquired Assets and the Assumed Liabilities
related thereto, the “Purchase Price,” which shall be calculated as follows:

(a) The Net Trade Book Value calculated as of the Effective Time in accordance
with past practice; plus

(b) The net book value of all furniture, office equipment and select software,
hardware, telemetry and other communications equipment (the “Tangible Assets“)
being acquired as reflected on Sellers’ balance sheet as of the Effective Time
calculated in accordance with past practice; plus

(c) The Market Value of the Natural Gas Inventory owned by Sellers as of the
Effective Time; minus

(d) Any adjustment calculated as set forth on Schedule 2.2.1(d).

2.2.2. Payment of Purchase Price

(a) At least ten (10) Business Days prior to the anticipated Closing Date,
Sellers shall deliver to Purchasers the following:

(i) A statement setting forth in reasonable detail the “Estimated Purchase
Price,” which shall be calculated as follows:

A. An amount equal to 90% of the Net Trade Book Value as calculated by Sellers
as of the Estimate Date; plus

B. An amount equal to the net book value of the Tangible Assets as of the
Estimate Date; plus

 

2



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

C. An amount equal to the Market Value of the Natural Gas Inventory owned by
Sellers as of the Estimate Date.

(ii) Documentation supporting the calculation of the Estimated Purchase Price,
including the Electronically Recorded Trade Book, a schedule listing the
Manually Recorded Commodity Transactions, and a schedule setting forth the
energy commodity assets and energy commodity liabilities included in Net Trade
Book Value, in each case as of the Estimate Date.

(b) On the first Business Day following the Effective Time, Purchasers shall
remit to Sellers via wire transfer the amount of the Estimated Purchase Price
less any adjustment calculated as set forth on Schedule 2.2.1(d) and, subject to
Section 2.7, any Canadian withholding tax, if applicable. In addition, within
seven (7) Business Days following the Effective Time, the Parties will effect
the payment, if any, described in Section 5.10.2.

(c) On the first Business Day following the Effective Time, Purchasers shall
deliver the Canadian Withholding Tax Escrow Amount to the Canadian Withholding
Tax Escrow Agent as provided in Section 2.7.

(d) Within ten (10) Business Days following the Effective Time, Sellers shall in
good faith provide to Purchasers its calculation of the Purchase Price as of the
Effective Time, together with any supporting documentation. Within ten
(10) Business Days following receipt of this Purchase Price calculation and
supporting materials, Purchasers shall notify Sellers in writing as to whether
it accepts Sellers’ calculation of the Purchase Price or provide Sellers with a
detailed explanation as to why it is disputing Sellers’ calculation of the
Purchase Price. Failing delivery of such notice within such ten (10) Business
Day period, Purchasers shall be deemed conclusively to have accepted Sellers’
calculation of the Purchase Price.

(e) If Purchasers agree with Sellers’ calculation of the Purchase Price and if
the Purchase Price exceeds the Estimated Purchase Price (less any adjustment
calculated as set forth on Schedule 2.2.1(d)), Purchasers shall remit such
difference to Sellers within two (2) Business Days of receipt of Purchasers’
acceptance of the Purchase Price calculation plus interest on such amount
calculated at the Applicable Rate from the Closing Date until the date of
payment. If the Estimated Purchase Price (less any adjustment calculated as set
forth on Schedule 2.2.1(d)) exceeds the Purchase Price, then Sellers shall remit
such difference to Purchasers within two (2) Business Days of receipt of
Purchasers notification of acceptance of the Purchase Price calculation plus
interest on such amount calculated at the Applicable Rate from the Closing Date
until the date of payment.

(f) If Purchasers disagree with Sellers’ calculation of the Purchase Price as
set forth in Section 2.2.2(d), the Parties will promptly enter into good faith
discussions to resolve the differences. If such discussions have not resolved
the dispute within thirty (30) days from the date on which the notice of the
dispute was given by Purchasers to Sellers as provided in Section 2.2.2(d), the
matter shall be submitted to the chief executive officers of each of the Parties
for resolution. If such chief executive officers have not resolved the dispute
within fifteen (15) days of the expiration of the prior thirty (30) day period,
the Parties will submit the matter for a determination to Ernst & Young, LLP,
and if Ernst & Young, LLP is unwilling or unable to perform, the dispute will be
referred to KPMG LLP, and if KPMG LLP is unable or unwilling to perform, to such
other firm of nationally recognized independent certified public accounts as may
be acceptable to the Parties (the “Arbitrator“). The Parties shall promptly make
available to the Arbitrator such information and persons as may be requested by
the Arbitrator for purposes of making its determination and shall otherwise
cooperate with the Arbitrator as fully as reasonably possible. The Arbitrator
shall calculate the Purchase Price in the manner as set forth in Section 2.2 and
base its decision on the historical method for calculating the Net Trade Book
Value and

 

3



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

the Commodity Valuation Methodology. The determination of the Arbitrator shall
be binding upon the Parties, without the right to appeal or review. If the
Purchase Price as determined by the Arbitrator exceeds the Estimated Purchase
Price (less any adjustment calculated as set forth on Schedule 2.2.1(d)),
Purchasers shall remit such difference to Sellers within two (2) Business Days
of written receipt of the Arbitrator’s decision plus interest on such amount
calculated at the Applicable Rate from the Closing Date until the date of
payment. If the Estimated Purchase Price (less any adjustment calculated as set
forth on Schedule 2.2.1(d)) exceeds the Purchase Price as determined by the
Arbitrator, then Sellers shall remit such difference to Purchasers within two
(2) Business Days of written receipt of the Arbitrator’s decision plus interest
on such amount calculated at the Applicable Rate from the Closing Date until the
date of payment. Sellers and Purchasers shall each pay one half of the fees and
costs of the Arbitrator.

(g) Any remittances required under Sections 2.2.2(d)-(f) herein shall be
increased or decreased, as the case may be, to properly reflect the amount of
Canadian withholding tax required to be withheld after taking into consideration
the amount of such tax withheld pursuant to Section 2.2.2(c). To the extent that
additional withholding tax is required, Purchasers shall withhold such
additional amounts as required and remit such amounts in accordance with the
provisions of Section 2.7 on the same day as any additional Purchase Price is
remitted to Sellers.

2.3. Assumption of Liabilities and Obligations.

Immediately after the Effective Time, and subject to Section 2.6, Purchasers
shall assume and undertake to pay, discharge and perform all of the Assumed
Liabilities. Purchasers are not assuming and shall not be responsible for,
either directly or indirectly, any Retained Liabilities, all of which shall
remain the responsibility of Sellers.

2.4. Interstate Pipeline and Storage Contracts.

Section 3.8 of the Seller Disclosure Schedule includes those Assigned Contracts
that are firm transportation contracts with pipelines located in the United
States (“U.S. Pipelines“) subject to the jurisdiction of the FERC (“Interstate
Pipeline and Storage Contracts“), the transfer of which to Purchasers will be
subject to the FERC’s capacity release rules and related interstate pipeline
tariff provisions. Effective as of the Effective Time and subject to the terms
of this Agreement as well as applicable rules and regulations and tariff
provisions of the U.S. Pipelines, Sellers hereby agree to permanently release,
and Purchasers hereby agree to assume, the Interstate Pipeline and Storage
Contracts on a prearranged basis for their full remaining terms at maximum rate,
except for Interstate Pipeline and Storage Contracts that are contracted at a
discounted or negotiated rate. If required under any applicable Law or tariff,
Sellers shall post for public bid any Interstate Pipeline and Storage Contracts
that it holds that are contracted at a discounted rate at such discounted rate.
At least one Purchaser agrees to bid on such contract at the discounted or
negotiated rate. Sellers and Purchasers agree to comply with all applicable laws
and all applicable provisions and procedures of the U.S. Pipelines’ tariffs
necessary to enable Purchasers to take direct, permanent assignment of the
Interstate Pipeline and Storage Contracts. The applicable Purchaser agrees to
promptly execute any revised or amended service agreements tendered to it by any
of the U.S. Pipelines, each with a term beginning on the Effective Time and
continuing through the remaining term of each respective Interstate Pipeline and
Storage Contract. These revised or amended service agreements will be deemed
null and void if this Agreement is terminated pursuant to Section 9, and, if
necessary, Purchasers will reassign and Sellers will accept reassignment of the
Interstate Pipeline and Storage Contracts. For the avoidance of doubt, the
Jackson Prairie Capacity Release Agreement shall not be considered an Interstate
Pipeline and Storage Contract for purposes of this Section.

2.5. Canadian Pipeline Agreements.

Section 3.8 of the Seller Disclosure Schedule includes those Assigned Contracts
that are firm transportation contracts with pipelines located in Canada
(“Canadian Pipelines“) and subject to the

 

4



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

jurisdiction of the National Energy Board (“Canadian Pipeline Contracts“), the
assignment of which to Purchasers will be subject to the respective tariffs of
the Canadian Pipelines and any applicable National Energy Board rules and
provincial regulations. Effective as of the Effective Time and subject to the
terms of this Agreement, as well as all applicable rules, regulations and tariff
provisions of the Canadian Pipelines, Sellers hereby agree to permanently
assign, and Purchasers hereby agree to assume, the Canadian Pipeline Contracts,
each for its full remaining term and at the maximum rate, except for Canadian
Pipeline Contracts that are contracted at a discounted or negotiated rate, which
Purchasers agree to assume at the applicable discounted or negotiated rate.
Sellers and Purchasers agree to comply with all applicable laws and all
applicable provisions and procedures of the Canadian Pipelines’ tariffs
necessary to enable Purchasers to take direct, permanent assignment of the
Canadian Pipeline Contracts. The applicable Purchaser agrees to promptly execute
any revised or amended service agreements tendered to it by any of the Canadian
Pipelines, each with a term beginning on the Effective Time and continuing
through the remaining term of each respective Canadian Pipeline Contract. These
revised or amended service agreements will be deemed null and void if this
Agreement is terminated pursuant to Section 9, and, if necessary, Purchasers
will reassign and Sellers will accept reassignment of the Canadian Pipeline
Contracts.

2.6. Deemed Assignment of Contracts.

To the extent that the assignment hereunder of any of the Assigned Contracts
identified in Section 3.8 of the Seller Disclosure Schedule, other than those
Assigned Contracts identified on Schedules 2.2.1(d) and 2.10.16, shall require
the consent of any other party (or in the event that any of the same shall be
non-assignable), neither this Agreement nor any actions taken hereunder shall
constitute an assignment or an agreement to assign if such assignment or
attempted assignment would constitute a breach thereof or result in a loss or
diminution thereof. Sellers shall cooperate with Purchasers to establish a
reasonable arrangement designed to provide Purchasers with the benefits and
burdens of any such Assigned Contracts, including to the extent not constituting
an assignment or attempted assignment that would violate the foregoing sentence,
(a) appointing Purchasers to act as Sellers’ agent to perform all of Sellers’
obligations under such Assigned Contracts and to collect and promptly remit to
Purchasers all compensation received by Sellers pursuant to such Assigned
Contracts, (b) Purchasers agreeing to advance on behalf of Sellers, but at the
expense of and for the account of Purchasers, amounts due and owing under such
Assigned Contracts for obligations pertaining to periods following the Effective
Time (including the provision of credit support as may be required by a
Counterparty to such Assigned Contracts) and (c) to enforce, at the written
request of, at the expense of and for the account and benefit of Purchasers, any
and all rights of Sellers against any other person arising out of the breach or
cancellation of such Assigned Contracts by such other person or otherwise (any
and all of which arrangement shall constitute, as between the Parties, a deemed
assignment or transfer); provided that from and after the Effective Time,
Sellers shall have no liability to Purchasers in the event that any Assigned
Contract requiring consent to assignment hereunder (or which by its terms is
non-assignable) is terminated. Purchasers shall reimburse Sellers’ for their
reasonable costs and expenses (other than Taxes) associated with such
alternative arrangements.

2.7. Canadian Escrow Agent and Canadian Withholding Tax Certificates.

2.7.1. Delivery of Canadian Withholding Tax Certificate. Subject to this
Section 2.7, Avista Energy will deliver to the CRA, with a copy to Purchasers,
an application for a Canadian Withholding Tax Certificate in respect of the
Purchased Taxable Canadian Property and will take all reasonable steps to obtain
and deliver a Canadian Withholding Tax Certificate to Purchasers on or before
the Closing Date.

2.7.2. Canadian Withholding. If a Canadian Withholding Tax Certificate
specifying a Canadian Withholding Tax Certificate Limit in an amount that is not
less than the Taxable Canadian Property Purchase Price is not delivered to
Purchasers at or before Closing, Purchasers will withhold from the Purchase
Price otherwise payable at Closing the Canadian Withholding Tax Escrow Amount,
which amount shall be distributed to the Canadian Withholding Tax Escrow Agent
in accordance with the following provisions of this Section 2.7.

 

5



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

2.7.3. Canadian Withholding Tax Payments to CRA. If an amount is withheld under
Section 2.7.2 and Avista Energy has received confirmation from CRA that CRA will
issue a Canadian Withholding Tax Certificate to Avista Energy if an amount not
exceeding the Canadian Withholding Tax Escrow Amount is received by the Receiver
General of Canada before the Canadian Withholding Tax Remittance Date, which
confirmation has been communicated to Purchasers and is, in form and substance,
acceptable to Purchasers, acting reasonably, Purchasers shall notify the
Canadian Withholding Tax Escrow Agent of that confirmation, and the Canadian
Withholding Tax Escrow Agent will then pay that amount out of the Canadian
Withholding Tax Escrow Amount to the Receiver General of Canada solely for
purposes of obtaining the Canadian Withholding Tax Certificate and subject to
the condition that any part of that amount not so applied and not returned by
the Receiver General of Canada to the Canadian Withholding Tax Escrow Agent
shall be applied to Purchasers’ remittance obligation under subsection 116(5) or
(5.3), as applicable of the Canada Tax Act. Purchasers, Avista Energy and the
Canadian Withholding Tax Escrow Agent shall cooperate to make reasonable efforts
to effect an arrangement with CRA to make the payment described in this
Section 2.7.3 and the Canadian Withholding Tax Certificate issuance to occur on
a simultaneous basis.

2.7.4. Payments to Sellers. If an amount is withheld under Section 2.7.2 and,
before the Canadian Withholding Tax Remittance Date, the Canadian Withholding
Tax Escrow Agent receives a Canadian Withholding Tax Certificate in respect of
the Purchased Taxable Canadian Property, the Canadian Withholding Tax Escrow
Agent will promptly pay to Sellers: (i) the Canadian Withholding Tax Escrow
Amount less any part thereof previously paid to the Receiver General of Canada
pursuant to Section 2.7.3 if the Canadian Withholding Tax Certificate is issued
pursuant to subsection 116(4) of the Canada Tax Act; or (ii) where
Section 2.7.4(i) does not apply, the Canadian Withholding Tax Escrow Amount less
any part thereof previously paid to the Receiver General of Canada pursuant to
Section 2.7.3 and less the product of (A) the amount by which the Taxable
Canadian Property Purchase Price exceeds the amount specified in that Canadian
Withholding Tax Certificate as the Canadian Withholding Tax Certificate Limit or
proceeds of disposition, multiplied by (B) the percentage specified in
subsection 116(5) of the Canada Tax Act, if the Canadian Withholding Tax
Certificate is issued pursuant to subsection 116(2) of the Canada Tax Act or the
percentage specified in subsection 116(5.3) of the Canada Tax Act if the
Canadian Withholding Tax Certificate is issued pursuant to subsection 116(5.2)
of the Canada Tax Act.

2.7.5. Remittances. If Purchasers have withheld the Canadian Withholding Tax
Escrow Amount pursuant to Section 2.7.2 and Sellers do not deliver to Purchasers
and the Canadian Withholding Tax Escrow Agent, before the Canadian Withholding
Tax Remittance Date, a Canadian Withholding Tax Certificate under subsection
116(2), subsection 116(4), or subsection 116(5.2), as applicable, of the Canada
Tax Act specifying a Canadian Withholding Tax Certificate Limit or proceeds of
disposition equal to or greater than the Taxable Canadian Property Purchase
Price, the Canadian Withholding Tax Escrow Agent will remit to the Receiver
General of Canada, on the Canadian Withholding Tax Remittance Date, the Canadian
Withholding Tax Amount (less any part thereof previously paid to the Receiver
General of Canada on account of such amount pursuant to Section 2.7.3) and the
amount so remitted together with any amounts paid pursuant to Section 2.7.3
shall be credited to Purchasers as a Payment on account of the Purchase Price.

2.7.6. Interest. Concurrently with the payments pursuant to Sections 2.7.4 or
2.7.5, if applicable, the Canadian Withholding Tax Escrow Agent will pay to
Sellers the interest earned on the Canadian Withholding Tax Escrow Amount while
on deposit with the Canadian Withholding Tax Escrow Agent to the date of that
payment (less any Tax required to be withheld and remitted).

 

6



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

2.7.7. Confirmations. The Canadian Withholding Tax Escrow Agent will provide
Sellers with proof that the Canadian Withholding Tax Escrow Amount and the
interest earned thereon while held by the Canadian Withholding Tax Escrow Agent
have been disbursed by the Canadian Withholding Tax Escrow Agent in accordance
with the provisions of this Section 2.7.

2.7.8. Closing Adjustment. If the Taxable Canadian Property Purchase Price is
adjusted pursuant to Section 2.2.2(g), and Purchasers are required to pay to
Sellers an additional amount pursuant to Section 2.2.2(g), the foregoing
provisions of this Section 2.7 shall apply to that additional amount and in
those circumstances and for the purpose of this Agreement, the term “Canadian
Withholding Tax Escrow Amount” shall include the applicable withholding rate for
the Purchased Taxable Canadian Property times that additional amount, and the
term “Canadian Withholding Tax Remittance Date” for such additional amount shall
mean the 27th day following the end of the calendar month in which Purchasers
are required to pay the additional amount pursuant to Section 2.2.2(g).

2.8. Allocation of Purchase Price.

2.8.1. Allocation of Purchase Price for Tax Purposes.

Within the later of thirty (30) days following the Closing Date or ten (10) days
following the determination of a final Purchase Price, the Parties shall use
their commercially reasonable efforts to agree in writing as to the allocation
of the Purchase Price among the Acquired Assets. The Parties shall file all tax
returns, including IRS Form 8594, in accordance with any such agreed allocation,
and shall use their reasonable commercial efforts to sustain any such agreed
allocation in any subsequent Tax audit or dispute.

2.8.2. Allocation in Event of Dispute.

In the event that the parties are unable to agree upon the allocations provided
for under Section 2.8.1, such allocations shall be determined by the Arbitrator,
whose determination shall be binding on the parties. Sellers and Purchasers
shall each pay one half of the fees and costs of the Arbitrator.

2.9. Closing.

The closing of the transactions contemplated by this Agreement shall take place
on the Closing Date at the offices of Heller Ehrman LLP in Seattle, Washington
or San Diego, California or on such other date and at such other location as the
Parties may mutually agree.

2.10. Deliveries by Sellers.

On or before the Closing Date and as a condition to closing, Sellers shall
deliver to Purchasers the following certificates, instruments and documents, in
form and substance reasonably acceptable to Purchasers:

2.10.1. a certificate of an officer of each Seller, in form and substance
satisfactory to Purchasers, dated as of the Closing Date, setting forth and
attesting to (i) such Seller’s authority to enter into this Agreement and the
Transaction Agreements and to consummate the transactions contemplated hereby
and thereby, and (ii) the incumbency and signature of the officers of such
Seller executing this Agreement and the Transaction Agreements and any other
documents necessary to consummate the transactions contemplated hereby and
thereby;

2.10.2. a certificate, dated as of the Closing Date, executed by the president
or a vice-president of each Seller to the effect that each of the conditions
specified in Section 7 have been satisfied in all respects;

2.10.3. a copy of the order of the FERC issuing the Jackson Prairie Limited
Jurisdiction Certificate;

 

7



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

2.10.4. a copy of the FERC Order Authorizing the Disposition of Jurisdictional
Facilities Under Section 203 of the FPA;

2.10.5. an executed copy of the Jackson Prairie Capacity Release Agreement
pursuant to which Coral Resources shall be entitled to use not less than
2,976,252 Dths of Jackson Prairie expansion capacity and 104,000 Dths per day of
deliverability;

2.10.6. an executed copy of the Lancaster Energy Conversion Agreement;

2.10.7. an executed copy of the Indemnification Agreement;

2.10.8. an executed copy of the Security Agreement and such other documentation
as may be required to perfect Purchasers’ first priority lien in the collateral
as defined therein;

2.10.9. an executed copy of the Escrow Agreement;

2.10.10. an executed copy of the Canadian Withholding Tax Escrow Agreement;

2.10.11. an executed copy of the Guaranty from Avista Capital;

2.10.12. an executed copy of the Agency Agreement;

2.10.13. an executed copy of the NOVA/ANG Capacity Assignment;

2.10.14. an executed copy of the GTN Capacity Release Agreement;

2.10.15. an executed copy of the Transition Services Agreement;

2.10.16. an executed copy of the consents relating to the Assigned Contracts set
forth on Schedule 2.10.16;

2.10.17. an executed copy of the consent described on Schedule 2.2.1(d) or, if
such consent has not been obtained, written acknowledgement that such consent
has not been obtained;

2.10.18. copies of the applications for the Canadian Withholding Tax Certificate
pursuant to Section 2.7;

2.10.19. a certification of non-foreign status for Avista Energy, signed by the
president or a vice-president of Avista Energy under penalty of perjury,
pursuant to Treasury Regulations Section 1.1445-2 dated as of the Closing Date;

2.10.20. complete originals or, if the original is not available, copies, of the
Assigned Contracts, with all amendments, transactions, confirmations and
correspondence related thereto, shall be available for delivery at Sellers’
office(s);

2.10.21. evidence in form and substance satisfactory to Purchasers that all
Liens and encumbrances against the Acquired Assets, other than the Permitted
Liens and the Assumed Liabilities, have been released or if such release has
been delayed solely for administrative reasons, such Liens will be released
within two (2) Business Days of the Closing Date;

2.10.22. evidence that Sellers have obtained all consents, authorizations and
approvals of all Governmental Authorities and Persons described in
Section 5.1.1; and

2.10.23. copies of any Assignments received as of the Closing Date.

2.11. Deliveries by Purchasers.

On or before the Closing Date and as a condition to closing, Purchasers shall
deliver to Sellers the following certificates, instruments and documents, in
form and substance reasonably acceptable to Sellers:

2.11.1. a certificate of an officer of each Purchaser, in form and substance
satisfactory to Sellers, dated as of the Closing Date, setting forth and
attesting to (i) such Purchaser’s authority to enter into this Agreement and the
Transaction Agreements and to consummate the transactions contemplated hereby
and thereby, and (ii) the incumbency and signature of the officers of such
Purchaser executing this Agreement and the Transaction Agreements and any other
documents necessary to consummate the transactions contemplated hereby and
thereby;

 

8



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

2.11.2. a certificate, dated as of the Closing Date, executed by the president
or a vice-president of each Purchaser to the effect that each of the conditions
specified in Section 8 have been satisfied in all respects;

2.11.3. an executed copy of the Jackson Prairie Capacity Release Agreement
pursuant to which Coral Resources shall be entitled to use not less than
2,976,252 Dths of Jackson Prairie expansion capacity and 104,000 Dths per day of
deliverability;

2.11.4. an executed copy of the Lancaster Energy Conversion Agreement;

2.11.5. an executed copy of the Indemnification Agreement;

2.11.6. an executed copy of the Security Agreement and such other documentation
as may be required to perfect Purchasers’ first priority lien in the collateral
as defined therein;

2.11.7. an executed copy of the Escrow Agreement;

2.11.8. an executed copy of the Canadian Withholding Tax Escrow Agreement;

2.11.9. an executed copy of the Agency Agreement;

2.11.10. an executed copy of the NOVA/ANG Capacity Assignment;

2.11.11. an executed copy of the GTN Capacity Release Agreement; and

2.11.12. an executed copy of the Transition Services Agreement.

2.12. Additional Obligations.

Subject to the terms and conditions of this Agreement, Avista Energy shall
temporarily assign to Coral Power and Coral Power shall accept, Avista Energy’s
rights, title, interest, and obligations in, to and under the BPA Transmission
Agreement. Assignment of the BPA Transmission Agreement shall commence on the
Effective Date or at such other date mutually acceptable to Avista Energy and
Coral Power and terminate on December 31, 2009. Such assignment shall occur in
accordance with the applicable procedures and requirements of the BPA on the
date of assignment. During the term of such assignment, Coral Power shall accept
and comply with all obligations arising from or under the BPA Tariff associated
with the assignment, including the payment of any and all costs related to use
of the assigned transmission rights during the term of such temporary
assignment. With respect to such assignment, Avista Energy and Coral Power agree
in good faith to address any issues related to billing and payment in order to
comply with requirements imposed by BPA, as such requirements may be revised
from time to time. Provided further and subject to the terms of the
Indemnification Agreement, that during the term of such assignment, Purchasers
agree to indemnify Avista Energy and hold it harmless from all losses,
liabilities or claims including reasonable attorneys’ fees and costs of court,
from any and all persons, arising from or out of claims of title, personal
injury (including death) or property damage from said BPA Transmission Agreement
that may have occurred during the term of such temporary assignment. Upon the
conclusion of the term of the temporary assignment referred to in this Section
2.12, all rights, title, interest and obligations in, to and under the BPA
Transmission Agreement shall revert back to Avista Energy and subject to the
terms of the Indemnification Agreement, Avista Energy shall indemnify Purchasers
and hold them harmless from all losses, liabilities or claims including
reasonable attorneys’ fees and costs of court, from any and all persons, arising
from or out of claims of title, personal injury (including death) or property
damage from said BPA Transmission Agreement that may have occurred during any
period of time other than the during the term of the temporary assignment.

 

9



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

2.13. Further Assurances.

Subject to the terms and conditions of this Agreement, at any time, or from time
to time after the Effective Time, as and when requested by any Party, the other
Parties shall promptly execute and deliver, or cause to be executed and
delivered, all such documents, instruments and certificates and shall take, or
cause to be taken all such further or other actions as are reasonably requested
as necessary to evidence and effectuate the transactions contemplated by this
Agreement and the Transaction Agreements, in each case at the sole cost and
expense of the requesting Party unless the requesting Party is entitled to
indemnification therefore under the Indemnification Agreement.

 

3. Representations and Warranties of Sellers.

Sellers hereby, jointly and severally, represent and warrant to Purchasers that
the statements contained in this Section 3 are correct and complete as of the
date of this Agreement and as of the Effective Time, except as noted herein or
as set forth in the disclosure schedule relating to the specified subsection
(including by cross-reference contained therein), attached hereto as Appendix B
(the “Seller Disclosure Schedule“). The Seller Disclosure Schedule will be
arranged in paragraphs corresponding to the lettered and numbered paragraphs
contained in this Section 3 and the other relevant sections of this Agreement.

3.1. Organization, Standing and Power.

Avista Energy is a corporation duly organized and validly existing under the
Laws of Washington. Avista Canada is an amalgamated corporation duly organized,
validly existing and in good standing under the Laws of the Province of Alberta,
Canada. Each Seller has all requisite organizational power and authority to
enter into this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. Each Seller is duly qualified
or licensed to do business in each other jurisdiction where the actions required
to be performed by it hereunder make such qualification or licensing necessary,
except in those jurisdictions where the failure to be so qualified or licensed
would not reasonably be expected to result in a material adverse effect on such
Seller’s ability to perform its obligations hereunder.

3.2. Authority.

The execution and delivery by each Seller of this Agreement, and the performance
by each Seller of its obligations hereunder, have been duly and validly
authorized by all necessary action on the part of each Seller and its
shareholder(s), as applicable. This Agreement has been duly and validly executed
and delivered by each Seller and constitutes the legal, valid and binding
obligation of each Seller enforceable against each Seller in accordance with its
terms, except as the same may be limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar Laws relating to or
affecting the rights of creditors generally, or by general equitable principles.

3.3. No Conflicts; Consents and Approvals.

Assuming the filings, approvals, consents, authorizations and notices set forth
in Section 3.3 of the Seller Disclosure Schedule or any subpart thereof have
been made, obtained or given, the execution and delivery by each Seller of this
Agreement, the performance by each Seller of its obligations hereunder, and the
consummation of the transactions contemplated hereby will not:

3.3.1. conflict with or result in a violation or breach of any of the terms,
conditions or provisions of its Charter Documents;

3.3.2. conflict with, result in a default or violation or breach of any term or
provision of any contract other than an Assigned Contract, which is not,
individually or in the aggregate, material;

 

10



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

3.3.3. result in the creation of a Lien, other than Permitted Liens, on any of
the Acquired Assets;

3.3.4. conflict with, or result in a violation or breach of, any material term
or provision of any Law or writ, judgment, order or decree applicable to such
Seller or any of its assets; or

3.3.5. require the consent or approval of any Governmental Authority under any
applicable Law other than such consents or approvals described in Section 5.1.1.

3.4. Legal Proceedings.

No Seller has received written notice of any Claim and, to Sellers’ Knowledge,
none is threatened against any Seller that (i) seeks to restrain, enjoin or
otherwise prohibit or make illegal any of the transactions contemplated by this
Agreement or any of the Transaction Agreements or (ii) relates to or arises out
of any of the Assigned Contracts. No Seller has received actual notice of the
assertion by any Person of a Claim that the consummation of the transactions
contemplated hereby would violate any material contract to which any Seller is a
party and as to which the claimant could reasonably be expected to assert a
Claim against any Purchaser or such Seller with respect to their rights under
the Assigned Contracts and, to Sellers’ Knowledge, no such Claim has been
threatened.

3.5. Compliance with Laws and Orders.

No Seller is in violation of or in default under any Law or order applicable to
such Seller or its assets the effect of which, individually or in the aggregate,
could reasonably be expected to hinder or prevent such Seller from performing
its obligations hereunder.

3.6. Brokers.

No Seller has any liability or obligation to pay fees or commissions to any
broker, finder or agent with respect to the transactions contemplated by this
Agreement for which Purchasers could become liable or obligated.

3.7. Title.

Sellers own and have good and marketable title to the Acquired Assets free and
clear of all Liens other than Permitted Liens, Assumed Liabilities and Liens in
connection with (i) agreements pursuant to which a Counterparty has imposed a
security interest on a Seller’s cash margin or marketable securities posted with
such Counterparty; (ii) purchase money liens and liens securing rental payments
under capital lease arrangements or (iii) the Credit Agreement.

3.8. Assigned Contracts.

Section 3.8 of the Seller Disclosure Schedule contains a complete and accurate
listing of the Assigned Contracts (excluding confirmation of transactions
conducted pursuant to such Assigned Contracts in the ordinary course of
business), including all amendments, modifications or waivers thereto, and
Sellers have provided to Purchasers true, correct and complete copies of all
such Assigned Contracts. Except for any agreement expressly identified as an
Excluded Asset, the Assigned Contracts, taken as a whole, constitute
substantially all of the operating assets of the Sellers.

3.9. Enforceability of Assigned Contracts.

Each of the Assigned Contracts constitutes the legal, valid and binding
obligation of each Seller that is a party thereto enforceable against it in
accordance with its terms and, to Sellers’ Knowledge, constitutes the legal,
valid and binding obligation of each other party thereto, except in each case as
the same may be limited by bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar Laws relating to or affecting the rights of
creditors generally, or by general equitable principles. No Seller has assigned
any of its right, title or interest under any Assigned Contract to any other
Person except in connection with (i) Permitted Liens, (ii) agreements pursuant
to which a Counterparty has

 

11



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

imposed a security interest on a Seller’s cash margin or marketable securities
posted with such Counterparty; (iii) purchase money liens and liens securing
rental payments under capital lease arrangements and (iv) the Credit Agreement.

3.10. Defaults.

No Seller is, and to Sellers’ Knowledge, no other party is in material breach of
or default under any Assigned Contract and no Seller has sent nor received any
written notice or, to Sellers’ Knowledge, any oral notice, of termination,
cancellation, breach or default with respect to any of the Assigned Contracts.
To Sellers’ Knowledge (i) there are no material disputes between any Seller and
any Counterparty under any of the Assigned Contracts and (ii) none of the
Assigned Contracts is subject to a declared, continuing event of force majeure.

3.11. Canadian Agreements.

To Sellers’ Knowledge, Section 3.8 of the Seller Disclosure Schedule identifies
any of the Assigned Contracts that, as of April 1, 2007 requires the physical
delivery of any Commodity in Canada pursuant to any open transaction or
arrangement.

3.12. Bankruptcy.

There are no bankruptcy, reorganization or receivership proceedings pending,
being contemplated by or, to Sellers’ Knowledge, threatened against any Seller.
To Sellers’ Knowledge, there are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by or threatened against any
Counterparty.

3.13. Claims.

As of the date of this Agreement:

(a) No Seller has received any written or oral Claim that seeks damages or other
monetary relief in connection with any of the Assigned Contracts;

(b) No Seller has received any written or oral Claims that any of the Assigned
Contracts are illegal, ineffective or inconsistent with or in violation of any
Laws;

(c) No Seller has received any written or oral Claim seeking to modify any term
or condition of any of the Assigned Contracts; and

(d) No Seller has received any actual notice of any type or description or in
connection with any pending or threatened civil or enforcement Claim by any
Governmental Authority against any Seller or any current or former employee,
officer, director or agent of any Seller that contends, directly or indirectly,
that any of the Assigned Contracts is inconsistent with or in violation of any
Laws.

3.14. Tax Representations.

All returns, reports, or statements (including any information returns) any
Governmental Authority requires to be filed by any Seller for purposes of any
Tax (“Returns“) for which any Seller is liable have been duly and timely filed
with the appropriate Governmental Authority having jurisdiction with respect to
any Tax (“Taxing Authority“) and all such Returns are correct and complete. Each
Tax shown to be payable on each such Return has been paid. Each Tax payable by
any Seller by assessment has been timely paid in the amount assessed. No Seller
is, or has ever been, liable for any Tax payable by reason of the income or
property of a Person other than such Seller. Each Seller has timely filed true,
correct and complete declarations of estimated Tax in each jurisdiction in which
any such declaration is required to be filed by it. No Liens for Taxes exist
upon any of the Acquired Assets except Liens for Taxes that are not yet due. No
Claim with respect to any Tax for which any Seller is asserted to be liable

 

12



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

is pending or, to Sellers’ Knowledge, threatened and no basis that any Seller
believes to be valid exists on which any Claim for any such Tax can be asserted
against any Seller or any of the Acquired Assets. There are no requests for
rulings or determinations in respect of any Taxes pending between a Seller and
any Taxing Authority. No currently effective extension of any period during
which any Tax may be assessed or collected and for which any Seller is or may be
liable has been granted to any Taxing Authority. All amounts required to be
withheld by any Seller and paid to governmental agencies for income, social
security, unemployment insurance, sales, excise, use, value added and other
Taxes have been collected or withheld and paid to the proper Taxing Authority.
Each Seller has made all deposits required by Law to be made with respect to
employees’ withholding and other employment Taxes.

3.15. Canadian Tax Representation.

Avista Canada is duly registered under Part IX of the Excise Tax Act (Canada)
with respect to the goods and services tax and harmonized sales tax and its
registration number is 87626 4367 RT0001.

3.16. Credit Support; Pre-Paid Deposits.

3.16.1. With respect to guaranties, letters of credit, comfort letters, surety
bonds, cash and other credit support in favor of any Counterparty provided by or
on behalf of any Seller or its Affiliates in support of the obligations of such
Seller or Affiliate (together, the “Credit Support“), Section 3.16.1 of the
Seller Disclosure Schedule contains a complete and accurate list and summary
description of all Credit Support as of March 31, 2007. Sellers have not
defaulted or otherwise created a circumstance that triggers the right of any
party to make a Claim under the Credit Support and there are no pending disputes
with respect to any Credit Support.

3.16.2. With respect to pre-paid obligations, pre-paid cash deposits or deposits
of marketable securities in favor of any Counterparty provided by a Seller or
its Affiliates in support of the obligations of such Seller (together, the
“Pre-Paid Deposits“), Section 3.16.2 of the Seller Disclosure Schedule contains
a complete and accurate list and summary description of all Pre-Paid Deposits as
of March 31, 2007. Sellers have not defaulted or otherwise created a
circumstance that triggers the right of any party to make a Claim against or
otherwise seize all or any portion of the Pre-Paid Deposits and there are no
pending disputes with respect to any Pre-Paid Deposits.

3.16.3. With respect to guaranties, letters of credit, comfort letters, surety
bonds, cash and other credit support in favor of a Seller provided by or on
behalf of any of any Counterparty or its affiliates in support of the
obligations of such Counterparties (together, the “Counterparty Credit
Support“), Section 3.16.3 of the Seller Disclosure Schedule contains a complete
and accurate list and summary description of all Counterparty Credit Support as
of March 31, 2007. No counterparty is in default or has otherwise created a
circumstance that triggers the right of a Seller to make a Claim under the
Counterparty Credit Support and there are no pending disputes with respect to
any Counterparty Credit Support.

3.16.4. With respect to pre-paid obligations, pre-paid cash deposits or deposits
of marketable securities on behalf of the Counterparties deposited with Sellers
in support of the obligations of the Counterparties under the Assigned Contracts
(together, the “Counterparty Pre-Paid Deposits“), Section 3.16.4 of the Seller
Disclosure Schedule contains a complete and accurate list and summary
description of all Counterparty Pre-Paid Deposits as of March 31, 2007. Neither
Seller has alleged or claimed a circumstance that triggers the right of any
party to make a Claim against or otherwise seize all or any portion of the
Counterparty Pre-Paid Deposits nor are there any pending disputes with respect
to any Counterparty Pre-Paid Deposits.

 

13



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

3.17. Environmental, Health and Safety.

3.17.1. To Sellers’ Knowledge, there is no reasonable basis for a Claim alleging
injury arising out of or related to exposure to Commodities or any other
substances (i) present at Sellers’ facilities or (ii) owned, transported, leased
or brokered by either of the Sellers.

3.17.2. Neither Seller has any liability and, to Sellers’ Knowledge, neither of
the Sellers (or their respective predecessors, if any) has handled or disposed
of any substance, arranged for the disposal of any substance, exposed any
employee or other individual to any substance or condition or owned or operated
any property or facility in any manner that could form a reasonable basis for
any present or future Claim against either of the Sellers giving rise to any
liability for damage to any site, location, or body of water (surface or
subsurface), for any illness of or personal injury to any employee or other
individual, or for any reason under any Law. Neither of the Sellers has received
any written communication, whether from a Governmental Authority, citizens
group, employee or otherwise, that alleges a Seller is not in compliance with
applicable environmental Laws.

3.18. Commodities.

3.18.1. Valuation Policy. Subject to amounts reserved for Commodities, the
values at which all Commodities and Commodities Transactions are carried in
Sellers’ financial statements reflect the historical valuation policy of the
Sellers and the Commodity Valuation Methodology. Sellers have title or rights to
the Commodities, transmission and transportation agreements sufficient to
operate the business in all material respects as it is presently conducted.

3.18.2. Trade Confirmations. Sellers’ binding trade confirmations (whether
written or oral) under each of the applicable Assigned Contracts are promptly
and properly recorded in the Trade Book.

3.18.3. Risk and Credit Policy. Sellers have at all times during calendar year
2006 and through the date of this Agreement been in material compliance with the
requirements of the Risk Policy and Credit Policy. Sellers have established
reserves for the risks of their trading activities in accordance with GAAP and
the amount of such reserves are reflected in the Net Trade Book Value as of the
applicable date of calculation.

3.19. Employees.

3.19.1. Section 3.19.1 of the Seller Disclosure Schedule contains a complete and
accurate list of the following information for each employee of Sellers,
including each employee on leave of absence or layoff status: Employer; name;
job title; part-time or full time status, current compensation paid or payable
and any change in compensation since January 1, 2007; and service credited for
purposes of vesting and eligibility to participate under any Employee Benefit
Plan or any Employee Arrangement.

3.19.2. Sellers have paid in full to, or accrued on behalf of, all Persons
performing services for Sellers as required by Law, all payments, wages,
salaries, commissions, bonuses and other direct compensation for all services
performed by such Persons, all vacation and other benefits that have accrued
through the date of this Agreement for such Persons, and all amounts required to
be reimbursed to such Persons for which appropriate reimbursement requests have
been submitted or, to Sellers’ Knowledge, are expected to be submitted.

3.19.3. There is no labor strike, dispute, slowdown, work stoppage or lockout
actually pending or, to Sellers’ Knowledge, threatened against or affecting
Sellers.

3.19.4. Sellers are not parties to or bound by any collective bargaining or
similar agreement with any labor organization, or work rules or practices agreed
to with any labor organization or employee association applicable to employees
of Sellers.

 

14



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

3.19.5. None of the employees of the Sellers are represented by any labor
organization and, to Sellers’ Knowledge, there are no current union organizing
activities among the employees of Sellers, nor does any question concerning
representation exist concerning such employees.

3.19.6. Avista Canada’s workers’ compensation account and source deductions are
in good standing.

3.19.7. No charges of discrimination or other violation of equal employment laws
with respect to or relating to Sellers are pending or, to Sellers’ Knowledge,
threatened before the Equal Employment Opportunity Commission or any other
Governmental Authority. Sellers have not engaged in any unfair labor practice
and no unfair labor practice complaint, grievance or arbitration proceeding is
pending, or to Sellers’ Knowledge, threatened.

3.19.8. To Sellers’ Knowledge, no Governmental Authority responsible for the
enforcement of labor or employment Laws intends to conduct an investigation or
compliance audit with respect to or relating to Sellers labor or employment
practices and no such investigation or compliance audit by any Governmental
Authority is in progress.

3.19.9. There are no pending or, to Sellers’ Knowledge, threatened wage and hour
claims filed against Sellers with the United States Department of Labor or any
other Governmental Authority.

3.19.10. There are no pending citations relating to Sellers filed by the
Occupational Safety and Health Administration nor any other Governmental
Authority and there are, to Sellers’ Knowledge, no such threatened citations
relating to Sellers.

3.20. Employment Benefit Matters.

3.20.1. Section 3.20.1 of the Seller Disclosure Schedule lists each Seller
Employee Benefit Plan and each Seller Employee Arrangement, and such Schedule
includes each Employee Benefit Plan or Employee Arrangement that is sponsored,
maintained, or contributed to by an Affiliate of Sellers that covers or benefits
employees of Sellers. Section 3.20.1 of the Seller Disclosure Schedule
separately identifies each Seller Employee Benefit Plan and Seller Employee
Arrangement that provides for any payment (whether of severance pay or
otherwise) or acceleration, vesting or increase in benefits with respect to any
employee, director or consultant of any of the Sellers upon the occurrence of a
change in control or a severance or termination of service (either alone or upon
the occurrence of any additional or subsequent events).

3.20.2. Sellers have delivered to Purchasers correct and complete copies of the
plan documents and summary plan descriptions for each Seller Employee Benefit
Plan and Seller Employee Arrangement that covers or benefits employees of the
Sellers.

3.20.3. Except as set forth in Section 3.20.3 of the Seller Disclosure Schedule
or in the next following sentence, as to any Seller Employee Pension Benefit
Plan that is subject to Title IV of ERISA, there has been no event or condition
which presents the risk of Employee Pension Benefit Plan termination, no
accumulated funding deficiency, whether or not waived, within the meaning of
Section 302 of ERISA or Section 412 of the Code has been incurred, no reportable
event within the meaning of Section 4043 of ERISA (for which the disclosure
requirements have not been waived) has occurred, no notice of intent to
terminate such Employee Pension Benefit Plan has been given under Section 4041
of ERISA, no proceeding has been instituted under Section 4042 of ERISA to
terminate such Employee Pension Benefit Plan, no liability to the PBGC has been
incurred, and the assets of such Employee Pension Benefit Plan equal or exceed
the actuarial present value of the benefit liabilities, within the meaning of
Section 4041 of ERISA, under such Employee Pension Benefit Plan, based upon
reasonable actuarial assumptions and the asset valuation principles established
by the PBGC. As of December 31, 2006, the assets of the Retirement Plan for
Employees of Avista Corporation do not equal or exceed the actuarial present
value of the benefit liabilities, within the meaning of Section 4041 of ERISA,
under such

 

15



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

plan, based upon reasonable actuarial assumptions and the asset valuation
principles established by the PBGC. As of December 31, 2006, the funded status
of such plan on this basis expressed as a percentage has not materially
decreased, and such benefit liabilities have not materially increased, since
Sellers’ disclosure regarding the plan on September 30, 2006.

3.20.4. With respect to any Employee Pension Benefit Plan which is not listed in
Section 3.20.1 of the Seller Disclosure Schedule but which is sponsored,
maintained or contributed to, or has been sponsored, maintained or contributed
to within six years prior to the Closing Date, by any corporation, trade,
business or entity under common control with the Sellers, within the meaning of
Section 414(b), (c) or (m) of the Code or Section 4001 of ERISA (“Commonly
Controlled Entity“), (A) no withdrawal liability, within the meaning of
Section 4201 of ERISA, has been incurred, which withdrawal liability has not
been satisfied, (B) no liability to the PBGC has been incurred by any Commonly
Controlled Entity, which liability has not been satisfied, (C) no accumulated
funding deficiency, whether or not waived, within the meaning of Section 302 of
ERISA or Section 412 of the Code has been incurred, and (D) all contributions
(including installments) to such plan required by Section 302 of ERISA and
Section 412 of the Code have been timely made.

3.21. No Material Change in Conduct.

Since October 31, 2006, there has not been:

3.21.1. any change in the business, operations, properties or assets,
liabilities, condition (financial or other) or results of operations of the
Sellers that could reasonably be expected, either alone or together with all
other such changes, to have a material adverse effect on the Acquired Assets;

3.21.2. any creation or other incurrence of any Lien (other than Permitted Liens
or in connection with (i) agreements pursuant to which a Counterparty has
imposed a security interest on a Seller’s cash margin or marketable securities
posted with such Counterparty; (ii) purchase money liens and liens securing
rental payments under capital lease arrangements or (iii) the Credit Agreement)
on any Acquired Asset;

3.21.3. any damage, destruction or other casualty loss (whether or not covered
by insurance) affecting the Acquired Assets which, individually or in the
aggregate, has had or could reasonably be expected to have a material adverse
effect on the Acquired Assets;

3.21.4. any transaction or commitment made, or any contract or agreement entered
into, by either of the Sellers (including the acquisition or disposition of any
assets) or any relinquishment by any Seller of any contract or other right, in
either case, material to Acquired Assets, other than transactions and
commitments in the ordinary course of business consistent with past practices
and those contemplated by this Agreement;

3.21.5. any change in any method of accounting or accounting practice, reserve
methodology and associated assumptions by Sellers with respect to accounting for
the Acquired Assets and Assumed Liabilities except for any such change adopted
in accordance with GAAP;

3.21.6. any (i) employment, deferred compensation, severance, retirement or
other similar agreement entered into with any employee of the Sellers (or any
amendment to any such existing agreement), (ii) grant of any severance or
termination pay to any such employee or (iii) change in compensation or other
benefits payable to any such employee pursuant to any severance or retirement
plans or policies; or

 

3.21.7. any labor dispute, other than routine individual grievances, or any
activity or proceeding by a labor union or representative thereof to organize
any employees of the Sellers, or any lockouts, strikes, slowdowns, work
stoppages or threats thereof by or with respect to such employees.

 

16



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

3.22. Investment Company Act.

Neither Seller is an “investment company” within the meaning of the Investment
Company Act of 1940 as amended.

3.23. Investment Canada Act Compliance.

For the purposes of Sections 14 and 14.1 of the Investment Canada Act, the value
of the assets of the Canadian business or businesses to be acquired under this
Agreement and the Transaction Agreements does not exceed Canadian $281 million.

 

4. Representations and Warranties of Purchasers.

Except as otherwise noted herein, Purchasers hereby, jointly and severally,
represent and warrant to Sellers that the statements contained in this Section 4
are correct and complete as of the date of this Agreement and as of the
Effective Time.

4.1. Organization, Standing and Power.

Coral Holding and Coral Resources are limited partnerships duly organized,
validly existing and in good standing under the Laws of Delaware, Coral Power is
a Delaware limited liability company, duly organized, validly existing and in
good standing under the Laws of Delaware and Coral Canada is a corporation duly
organized, validly existing and in good standing under the Laws of the Province
of Alberta, Canada. Coral Holding and Coral Resources each have all requisite
partnership power and authority to enter into this Agreement, to perform their
obligations hereunder and to consummate the transactions contemplated hereby.
Coral Power and Coral Canada each have all requisite organizational power and
authority to enter into this Agreement, to perform their obligations hereunder
and to consummate the transactions contemplated hereby. Each Purchaser is duly
qualified or licensed to do business in each other jurisdiction where the
actions required to be performed by it hereunder make such qualification or
licensing necessary, except in those jurisdictions where the failure to be so
qualified or licensed would not reasonably be expected to result in a material
adverse effect on such Purchaser’s ability to perform its obligations hereunder.

4.2. Authority.

The execution and delivery by each Purchaser of this Agreement and the
performance by each Purchaser of its obligations hereunder have been duly and
validly authorized by all necessary action on the part of each Purchaser and its
shareholder(s) or partners, as applicable. This Agreement has been duly and
validly executed and delivered by each Purchaser and constitutes the legal,
valid and binding obligation of each Purchaser enforceable against each
Purchaser in accordance with its terms except as the same may be limited by
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
Laws relating to or affecting the rights of creditors generally.

4.3. No Conflicts.

The execution and delivery by each Purchaser of this Agreement, the performance
by each Purchaser of its obligations hereunder and the consummation of the
transactions contemplated hereby will not:

(a) conflict with or result in a violation or breach of any of the terms,
conditions or provisions of its Charter Documents;

(b) conflict with, result in a default or violation or breach of any term or
provision of any contract which is not, individually or in the aggregate,
material;

 

17



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

(c) conflict with, or result in a violation or breach of, any material term or
provision of any Law or writ, judgment, order or decree applicable to such
Purchaser or any of its assets; or

(d) require the consent or approval of any Governmental Authority under any
applicable Law other than such consents or approvals described in Section 5.1.1.

4.4. Legal Proceedings.

No Purchaser has been served with notice of any Claim, and to Purchasers’
Knowledge none is threatened against any Purchaser that seeks to restrain,
enjoin or otherwise prohibit or make illegal any of the transactions
contemplated by this Agreement or any of the Transaction Agreements.

4.5. Compliance with Laws and Orders.

No Purchaser is in violation of or in default under any Law or order applicable
to such Purchaser or its assets the effect of which, individually or in the
aggregate, could reasonably be expected to hinder or prevent such Purchaser from
performing its obligations hereunder.

4.6. No Brokers.

No Purchaser has any liability or obligation to pay fees or commissions to any
broker, finder or agent with respect to the transactions contemplated by this
Agreement for which any Seller could become liable or obligated.

4.7. Canadian Tax Representation.

Coral Canada is duly registered under Part IX of the Excise Tax Act (Canada)
with respect to the goods and services tax and harmonized sales tax and its
registration number is: 89081 5491 RT0001.

 

5. Pre-Closing Covenants

The Parties hereby covenant and agree as follows for all periods prior to the
Effective Time:

5.1. Regulatory and other Authorizations

5.1.1. Each of the Parties will give any notices to, make any filings with, and
use its commercially reasonable efforts to obtain any authorizations, consents
and approvals of Governmental Authorities and non-governmental third parties
required or necessary to consummate the transactions contemplated herein or in
the Transaction Agreements. Without limiting the generality of the foregoing:

(a) Each of the Parties will promptly file any Notification and Report Forms and
related material that may be required with the Federal Trade Commission (“FTC“)
and the Antitrust Division of the United States Department of Justice (“DOJ“)
under the Hart-Scott-Rodino Act if any Party reasonably concludes such filing is
necessary or advisable. In connection with any such filing, each Seller and each
Purchaser shall furnish to the other such information and assistance as the
other may reasonably request in connection with its preparation of any filing or
submission necessary under the Hart-Scott-Rodino Act. The Parties shall keep
each other apprised in a prompt manner of the status and inquiries or request
for additional information from the FTC and the DOJ and shall comply promptly
with any such inquiry request. The Parties shall use commercially reasonable
efforts to obtain the early termination or expiration of any applicable waiting
period required under the Hart-Scott-Rodino Act for the consummation of the
transactions contemplated hereby. Purchasers shall pay one-half of any fee for
any filing or submission necessary under the Hart-Scott-Rodino Act and Sellers
shall pay the remaining one-half of any such fee.

(b) Sellers shall make an appropriate filing, pursuant to Section 203 of the FPA
and any applicable state law or regulation with respect to the transactions
contemplated by the

 

18



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

Transaction Agreements and to supply as promptly as practicable to the
appropriate Governmental Authorities any additional information and documentary
material that may be requested by a Governmental Authority. With respect to any
such filings, including filings that will be submitted pursuant to the FPA, the
Parties shall cooperate with respect to information necessary for such filings
and shall give each other reasonable opportunity to comment on and revise drafts
of any such filings before such filings are submitted to the appropriate
Governmental Authority. Sellers shall refrain from taking any action that causes
Sellers to be regulated by or under any Governmental Authority. Purchasers shall
pay one-half of any fee for any filing or submission necessary under the FPA and
Sellers shall pay one-half of any such fee. Except as expressly provided in this
Agreement, each Party shall bear the costs associated with any other
authorizations, notifications and consents for which it is responsible under
this Agreement.

(c) Each of the Parties as appropriate will make any filing that is required or
advisable in order to obtain prompt Competition Act Approval if any Party
reasonably concludes such filing is necessary or advisable. In connection with
any such filing, each of the Parties shall use commercially reasonable efforts
to obtain Competition Act Approval as promptly as possible. Purchasers shall
approve all filings and other written communications to the Commissioner, and
Purchasers shall have the right to be present at any meetings (whether via
telephone, in person or otherwise) involving Sellers and the Commissioner or
other Competition Bureau personnel. Sellers shall furnish to Purchasers such
information and assistance as Purchasers may reasonably request in connection
with the preparation of any filing or submission necessary or advisable in
connection with obtaining Competition Act Approval. Sellers shall keep
Purchasers apprised in a prompt manner of any inquiries or request for
additional information from the Commissioner and, subject to this Agreement,
shall comply promptly with any such inquiry request. Purchasers shall keep
Sellers reasonably informed as to the status of the proceedings related to
obtaining the Competition Act Approval, including providing Sellers with copies
of all written communications, in draft form, in order for Sellers to provide
their reasonable comments. If any information to be shared between the Parties
pursuant to this paragraph is deemed to be confidential information as
determined reasonably by the disclosing Party, such information will be shared
only with outside counsel of the other Parties. Purchasers shall pay one-half of
any fee required under the Competition Act and Sellers shall pay the remaining
one-half of such fee.

5.1.2. In order to consummate the transactions contemplated hereby, from the
date hereof until the Effective Time, Sellers and Purchasers will work
cooperatively and in good faith to take all commercially reasonable steps
necessary or desirable, to obtain as promptly as practicable Assignments
executed by each of the Counterparties to the Assigned Contracts listed in
Section 3.8 of the Seller Disclosure Schedule.

5.2. Certain Restrictions.

Except as permitted or contemplated hereby or by the Transaction Agreements,
from the date hereof until the Effective Time, each of the Sellers will conduct
its business in the ordinary course of business consistent with past practice
and use its commercially reasonable efforts to (i) preserve and maintain intact
its business organizations and its business, (ii) keep available the services of
its employees, (iii) continue in full force and effect without material
modification the same or appropriate substitute policies or binders of insurance
currently maintained in respect of its business and (iv) preserve its current
relationships with Persons with which it has significant business relationships
so long as such business relationships continue to satisfy the Risk Policy and
the Credit Policy. Without limiting the foregoing, except as permitted or
contemplated hereby or by the Transaction Agreements, no Seller will, without
first obtaining the prior written consent of a Purchaser:

5.2.1. acquire, sell, lease, transfer, or otherwise dispose of, directly or
indirectly, any Tangible Asset except in the ordinary course of business
consistent with past practice;

 

19



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

5.2.2. agree or consent to any new agreement which would be accounted for as a
Manually Recorded Commodity Transaction due to the inability of the Nucleus
software system to accurately value such transaction, except for any item
related to valuation adjustments required to comply with GAAP, Commodity
Transactions that would not physically encumber any Fixed Transaction and any
Commodity Transaction that is capable of being consummated in the brokered gas
or power markets;

5.2.3. for the agreements that are or will be part of the Assigned Contracts,
agree or consent to any new agreement or material modifications of an existing
agreement other than: (i) agreements identified on Schedule 5.2.3(i);
(ii) agreements having a term equal to or less than one year and involving
aggregate monetary obligations equal to or less than $1,000,000 other than any
Commodity Transaction entered into in the ordinary course of business; (iii) the
entry into any agreement that provides a framework for a trading relationship
between any Seller and a Counterparty, including agreements generally known in
the Commodity Transactions Business as master agreements, enabling agreements,
interchange agreements, netting agreements and Commodity Service Agreements and
transactions under any such agreement in the ordinary course of business;
(iv) the entry into new or renewal of transportation, transmission or storage
agreements having a term expiring before October 31, 2007; (v) the termination
of agreements identified on Schedule 5.2.3(v).

5.2.4. mortgage or pledge an Acquired Asset, or create or suffer to exist any
Lien, other than Permitted Liens and Liens in connection with (i) agreements
pursuant to which a Counterparty has imposed a security interest on a Seller’s
cash margin or marketable securities posted with such Counterparty;
(ii) purchase money liens and liens securing rental payments under capital lease
arrangements or (iii) the Credit Agreement, thereupon;

5.2.5. terminate, amend, modify or change in any respect an Assigned Contract
other than amendments, modifications or changes that will be effective only for
periods prior to the Effective Time and will not have any effect on any Assigned
Contract on or after the Effective Time and modifications permitted pursuant to
Section 5.2.3;

5.2.6. unless mutually agreed otherwise or permitted pursuant to Section 5.2.3,
grant any waiver of any term under or give any consent with respect to any
Assigned Contract;

5.2.7. settle or resolve any pending or threatened Claim or investigation
concerning the Assigned Contracts, unless such settlement or resolution creates
no current or future obligation on any Purchaser, creates no encumbrance on the
rights under an Assigned Contract to be acquired by Purchasers and does not
alter the economic terms of any of the Assigned Contracts with respect to any
period after the Effective Time;

5.2.8. adopt a plan of complete or partial liquidation or resolutions providing
for or authorizing a liquidation, dissolution, purchase, consolidation,
restructuring, recapitalization or other reorganization which would become
effective prior to the Effective Date or could otherwise affect or impair the
transactions contemplated hereunder or in the Transaction Agreement;

5.2.9. transfer the work location of employees, hire any new employees, or enter
into, modify or amend any employee or director employment contracts,
compensation arrangements or benefits unless required by applicable Law or as
otherwise agreed by the Parties; or

5.2.10. commit to do any of the foregoing.

In the event that Sellers decide to enter into a new transportation,
transmission or storage agreement having a term expiring after April 30, 2007
and on or before October 31, 2007, it shall first provide Purchasers an
opportunity to provide such transportation, transmission or storage at a price
or prices and on terms and conditions substantially the same as those that such
Seller is able to obtain from a third party. If Purchasers do not elect to
accept this opportunity within 48 hours of the time offered, then Sellers may
enter into the agreement with the third party.

 

20



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

5.3. Sellers’ Operations.

Except as permitted or contemplated by the Transaction Agreements, from the date
hereof until the Effective Time, Sellers agree that they will:

5.3.1. Use commercially reasonable efforts to (i) preserve and maintain intact
their business organizations and business, (ii) keep available to Sellers the
services of their employees, (iii) preserve their current relationships with
Persons with which they have significant business relationships so long as such
business relationships continue to satisfy their Risk and Credit Policies, and
(iv) maintain the services provided by their Affiliates on terms consistent with
past practices.

5.3.2. For each month from the date of this Agreement through the Closing Date,
Sellers shall, in good faith, obtain or prepare and send to Purchasers the
financial records and reports as specified in Schedule 5.3.2. All valuation
adjustments shall be made on the same basis and pursuant to the same principles,
methodologies and procedures as were used by Sellers in preparing their
financial statements and shall be consistent with and reflect the valuation
methodology described in the Risk Policy and other methods, standards, policies
and procedures described in, and using the same assumptions and gross reserves
contained in, the electronic mark-to-market commodity valuation methodology
files, complete and accurate copies of which are contained in the folder labeled
“mark-to-market commodity valuation methodology folder” in the Data Room (the
“Commodity Valuation Methodology“).

5.3.3. Sellers shall maintain in Jackson Prairie and the Montana Natural Gas
Facility at least the minimum amount of working natural gas required pursuant to
any agreement or tariff to ensure that from and after the Effective Time,
Purchasers shall have the right to utilize the full capacity, including
injection and withdrawal rights, of such storage facilities allocable to them
pursuant to the terms of the applicable Assigned Contracts and Jackson Prairie
Capacity Release Agreement without penalty or diminution as a result of a
failure to maintain at least such minimum amount of working natural gas.

5.4. Access to Information.

Prior to the Effective Time, Sellers shall cooperate and make available to each
Purchaser and its Representatives, upon reasonable notice and during normal
business hours, (i) all books, records and information of Sellers relating to
the Acquired Assets, (ii) such appropriate officers and employees of Sellers as
requested by Purchasers, and (iii) such other information concerning the
Acquired Assets as Purchasers and such Representatives may reasonably request.

5.5. Updates to Information.

From the date hereof until the Effective Time, Sellers and Purchasers shall give
each other prompt written notice of any development that could reasonably be
expected to result in a failure of a condition to Sellers’ or Purchasers’
obligations set forth in Sections 3, 4, 7 and 8.

5.6. Data Room Preservation.

Except as otherwise agreed by the Parties, Sellers shall prepare and promptly
deliver to Purchasers one or more DVD discs containing complete and accurate
copies of all materials in the Data Room as of five (5) Business Days prior to
the Closing Date. Within ten (10) days following the Closing Date, Sellers shall
deliver to Purchasers a DVD disc containing any updates to the Data Room between
the aforementioned date and the Closing Date.

5.7. No Change in Accounting Methodologies; Credit Policy or Risk Policy.

Sellers shall not make any changes to their financial accounting methods, except
as required by Law or by GAAP to the extent failure to adopt such changes would
cause such financial accounting methods not to be in accordance with GAAP with
the concurrence of its independent accountants and after notice to Purchasers,
or Risk Policy from the date hereof through the Effective Time. Sellers shall
conduct their operations in material compliance with its Credit Policy and Risk
Policy as applied on a consistent basis and in accordance with past practice.

 

21



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

5.8. Exclusivity.

From the date hereof through the Effective Time, Sellers will not (and Sellers
will not cause or permit any of their Affiliates, and their respective officers,
directors, representatives or agents to) solicit, initiate or encourage the
submission of any proposal or offer from any Person relating to the acquisition
of any capital stock or other voting securities, or any of the Acquired Assets
(other than Commodities and Tangible Assets sold in the ordinary course of
business) of, either of the Sellers, including any acquisition structured as a
purchase, consolidation, exchange of membership interests, or share exchange.

5.9. Data Privacy.

5.9.1. None of the Purchasers shall use the Disclosed Personal Information for
any purposes other than those related to the performance of this Agreement and
the completion of the transactions contemplated hereunder.

5.9.2. Purchasers and Sellers acknowledge and confirm that the disclosure of
Personal Information is necessary for the purposes of determining if the Parties
shall proceed with the transactions contemplated hereunder, and that the
disclosure of Personal Information relates solely to the carrying of the
operations in Canada or the completion of the transactions contemplated
hereunder.

5.9.3. Purchasers shall at all times keep strictly confidential all Disclosed
Personal Information, and shall instruct those employees responsible for
processing such Disclosed Personal Information to protect the confidentiality of
that information in a manner consistent with Purchasers’ obligations hereunder.
Purchasers shall ensure that access to the Disclosed Personal Information shall
be restricted to those employees or service providers of Purchasers who have a
bona fide need to access that information.

5.9.4. Coral Canada undertakes, after the Closing Date, to utilize the Disclosed
Personal Information only for the purposes for which the Disclosed Personal
Information was initially collected.

5.9.5. If the closing of the transactions contemplated herein does not occur,
Purchasers shall immediately cease to use all of the Disclosed Personal
Information and will destroy in a secure manner, the Disclosed Personal
Information (and any copies thereof, provided, however, that automatic computer
back-up tapes may be permitted to expire in accordance with normal procedures)
and shall provide Sellers with a certificate of a senior officer of each
Purchaser confirming that destruction.

5.10. Release of Credit Support.

5.10.1. Prior to the Closing Date:

(a) Purchasers agree to exercise commercially reasonable efforts necessary or
desirable in order to permit all Credit Support relating solely to Sellers’
obligations under the Assigned Contracts, including those provided by either or
both of Avista Corporation and Avista Capital, to be terminated and released,
contingent upon consummation of the transactions contemplated herein and
effective as of the Effective Time upon terms and conditions currently in place
with such Counterparties. In the event that Purchasers are unable to replace any
such Credit Support prior to the Closing Date, Purchasers, Sellers and Avista
Capital shall enter into an indemnification or reimbursement agreement whereby
any such Credit Support obligations shall be assumed by Purchasers. Purchasers
and Sellers shall cooperate with each other in seeking BNP Paribas’ consent to
the substitution of one or more Purchasers for one or more Sellers under such
Seller’s or Sellers’ outstanding letters of credit pursuant to a reimbursement
or other similar arrangement.

 

22



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

(b) Purchasers and Sellers agree to exercise commercially reasonable efforts to
transfer any rights to Pre-Paid Deposits to Purchasers.

(c) Purchasers and Sellers agree to exercise commercially reasonable efforts
necessary or desirable in order to permit the assignment of their rights under
any Counterparty Credit Support to Purchasers.

(d) Purchasers and Sellers agree to exercise commercially reasonable efforts to
transfer any rights to Counterparty Pre-Paid Deposits to Purchasers.

Each such assignment or transfer shall be contingent upon consummation of the
transactions contemplated herein and effective as of the Effective Time.

5.10.2. Following the Closing Date, Sellers and Purchasers shall continue to
exercise commercially reasonable efforts, in conjunction with Counterparties as
necessary or appropriate, to have all remaining Pre-Paid Deposits and
Counterparty Pre-Paid Deposits assigned, transferred, repaid, substituted for
alternative credit or otherwise eliminated. On or before seven (7) Business Days
after the Effective Time, a payment, if required, shall be made to settle any
remaining Pre-Paid Deposits and Counterparty Pre-Paid Deposits equal to the
total amount of remaining Pre-Paid Deposits minus the total amount of remaining
Counterparty Pre-Paid deposits. If this difference is a positive number, the
amount of the difference shall be paid by Purchasers to Sellers. If the
difference is a negative number, the amount of the difference shall be paid by
Sellers to Purchasers.

 

6. Post-Closing Covenants

From the date hereof through the time frames specified herein, the Parties
covenant and agree as follows:

6.1. Transitional Services.

The Parties each recognize that certain post-closing transitional services will
be needed by Purchasers from Sellers and their Affiliates and that Sellers may
need some post-closing transitional services from Purchasers. The Parties agree
to cooperate and work together in good faith to provide the necessary
transitional services to each other, provided such service requirements do not
last beyond a period of six months unless extended by mutual agreement of the
Parties, upon terms and conditions reasonably satisfactory to each Party. Each
Party acknowledges that it is the intent that such services will be provided to
each other at their approximate cost and may include services currently received
by Sellers from their Affiliates.

6.2. Customer Inquiries; Referrals.

Neither Seller shall take any action that is designed or intended to have the
effect of discouraging any lessor, licensor, customer, supplier or other
business associate of such Seller from maintaining the same business
relationships with Purchasers, as applicable, after the Closing Date as it
maintained with such Seller prior to the Closing Date. Sellers will refer all
customer inquiries relating to the Acquired Assets to Purchasers from and after
the Closing Date. For one year after the Closing Date:

6.2.1. Sellers shall amend their web site(s) to redirect any person looking for
information and/or contacts related to the Acquired Assets or Assumed
Liabilities to such web site(s) designated by Purchasers, and

6.2.2. Sellers shall redirect incoming e-mail addressed to any Person previously
employed or who otherwise was under contract with Sellers who is, as of the
Effective Time, employed or otherwise under contract with Purchasers, including
any independent contractors, to such account or accounts designated by
Purchasers.

 

23



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

6.3. Use of Name.

Purchasers acknowledge that Purchasers shall not have any rights to the name
“Avista”. Purchasers and Sellers shall be entitled to refer to Purchasers, as
the purchasers of substantially all of Avista Energy’s former marketing and
trading business. In the event that the provisions of Section 2.6 apply,
Purchasers shall be entitled to refer to themselves as Avista Energy’s or Avista
Canada’s (as applicable) authorized agent or representative.

6.4. Confidential Information.

6.4.1. Except as set forth below, for two years from and after the Closing Date,
with respect to any and all information, matters or things of a confidential or
proprietary nature concerning the Acquired Assets or the Assumed Liabilities,
and not generally known or available to the public, Sellers and their
Representatives shall keep any such data or information in confidence. Except as
set forth below, for two years from and after the Closing Date, with respect to
any and all information, matters or things of a confidential or proprietary
nature concerning the Excluded Assets or the Retained Liabilities, and not
generally known or available to the public, Purchasers and their Representatives
shall keep any such data or information in confidence. Unless otherwise
expressly provided in this Agreement, the terms and conditions of any other
confidentiality agreement by which any Person may be bound shall not be modified
or reduced by this Section 6.4.

6.4.2. With respect to the obligations under this Section 6.4, in the event a
Party is requested or required (by oral question or request for information or
documents in any legal proceeding, interrogatory, subpoena, civil investigative
demand or similar process by a Governmental Authority or other Person, including
disclosure to state or federal regulatory authorities, disclosure pursuant to
the rules of the Securities and Exchange Commission or any national securities
exchange on which a Party or its Affiliate’s securities may be traded or to
ratings agencies), to disclose any such information, such Party shall use
commercially reasonable efforts to notify the other Parties promptly of such
request or requirement and provide the other Parties with an opportunity to
resist such request or requirement.

6.4.3. The obligations of restricted use and strict confidentiality set forth
herein shall not extend to any information which: (i) is legally in the
possession of a Party independent of the transactions contemplated hereunder
prior to the Effective Time; (ii) is independently developed by a Party or its
employees, consultants, Affiliates or agents; (iii) is in or enters the public
domain through no fault of such Party or others within its control; (iv) is
disclosed to a Party, without restriction or breach of the confidentiality
obligations herein or any other obligation of confidentiality, by a third party
who has the right to make such disclosure; or (v) is required to be disclosed in
the course of any rate making proceeding of Sellers or their Affiliates.

6.4.4. Purchasers shall return or destroy all copies, whether physical or
electronic, all materials that do not pertain, directly or indirectly to the
Acquired Assets or Assumed Liabilities, the Transaction Agreements or the
transactions contemplated hereunder.

6.5. Plan for Transition of Employment.

Purchasers and Sellers shall implement the plans for transition of employment
set forth in Exhibits D-1 and D-2.

6.6. Transfer Taxes.

6.6.1. The Party legally responsible for a Transfer Tax shall be responsible for
the timely payment of such Transfer Tax resulting from the transactions
contemplated by this Agreement.

6.6.2. Purchasers shall be liable for and shall pay to Sellers an amount equal
to any GST and PST payable by Purchasers and collectible by Sellers in
connection with the transactions contemplated by this Agreement.

 

24



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

6.6.3. Purchasers acknowledge and agree that they are responsible for and shall
pay all GST and PST pertaining to this transaction at Closing. The Parties shall
execute and deliver such documents, notices and elections and do such lawful
things, to endeavor to allow Purchasers to claim a full input tax credit with
respect to, or obtain a refund of all GST so payable by Purchasers.

6.7. Tax Matters.

6.7.1. Other than any Taxes that may be imposed on Purchaser under Section 6.6,
Sellers shall be solely liable for any Taxes attributable to any Acquired Assets
with respect to any taxable period or portion thereof ending on or before the
Effective Time, including any such Taxes attributable to such Assigned Contracts
for a taxable period beginning before and ending after the Effective Time, which
is allocable to the portion of such period occurring on or before the Effective
Time.

6.7.2. Purchasers shall be solely liable for any Taxes attributable to any
Acquired Assets with respect to any taxable period or portion thereof beginning
after the Effective Time, including any such Taxes attributable to such Assigned
Contracts for a taxable period beginning before and ending after the Effective
Time, which is allocable to the portion of such period occurring after the
Effective Time.

6.8. Tax Certificates, etc.

The Parties agree, upon request, to use their commercially reasonable efforts to
obtain any certificate or other document as may be lawfully available to
mitigate, reduce or eliminate any Taxes that could be imposed as a result of the
transactions contemplated by the Transaction Agreements.

6.9. Accounts Receivable and Accounts Payable.

6.9.1. Accounts receivable generated by and accruing under the Assigned
Contracts relating to periods prior to the Effective Time are not being
transferred to Purchasers and shall be invoiced by Sellers and all payments
received thereon shall belong to Sellers. All accounts payable of Sellers
generated by and accruing under the Assigned Contracts relating to periods prior
to the Effective Time shall remain the responsibility of Sellers.

6.9.2. Accounts receivable generated by and accruing under the Assigned
Contracts on and after the Effective Time shall be invoiced by Purchasers and
all payments received thereon shall belong to Purchasers. All accounts payable
generated by and accruing under the Assigned Contracts on or after the Effective
Time are the responsibility of Purchasers.

6.9.3. In the event that any Seller at any time receives any payment which is
payable in whole or in part to any Purchaser pursuant to this Section 6.9, such
payment shall be held in trust for such Purchaser and such Seller shall pay to
such Purchaser, as soon as reasonably possible but in no event later than five
(5) days after receipt by such Seller, the amount of the payment due such
Purchaser, plus interest on such amount calculated at the Applicable Rate from
the date of receipt of such payment by such Seller to the date on which payment
is made to such Purchaser, pursuant to this Section 6.9 together with whatever
supporting information is reasonably available. Similarly, if any Purchaser
receives any payment that is payable in whole or in part to any Seller pursuant
to this Section 6.9, such Purchaser shall hold such payment in trust for such
Seller and pay such Seller, as soon as reasonably possible but in no event later
than five (5) days after receipt by such Purchaser, the amount of the payment
due to such Seller, plus interest on such amount calculated at the Applicable
Rate from the date of receipt of such payment by such Purchaser to the date on
which payment is made to such Seller, pursuant to this Section 6.9 together with
whatever supporting information is reasonably available.

6.10. Pipeline Imbalances

Purchasers and Sellers recognize that various pipeline companies periodically
reconcile their imbalance accounts between (a) the quantities of gas nominated
by shippers for flow and (b) the quantities of gas actually received and
delivered for the account of a shipper and that, as a consequence of

 

25



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

such reconciliation and depending on the circumstances, a shipper will be
obligated to provide “in-kind makeup” (i.e., deliver to, or receive from, the
pipeline such quantities of gas as are necessary to eliminate the imbalance) or
to make or receive “cashout” payments (payments made to or received from the
pipeline to resolve the imbalance). To the extent any such reconciliation
relates to gas transportation or storage occurring with respect to an Assigned
Contract prior to the Effective Time or the value of the Natural Gas Inventory
as of the Closing Date, (a) such Purchaser shall reimburse such Seller for any
cash-out payments or the fair market value in cash of any gas received by such
Purchaser relating to any such reconciliation as soon as possible, but in no
event later than 30 days after receipt by such Purchaser of such cash-out
payment or gas and (b) such Seller shall reimburse such Purchaser for any
cash-out payments or the fair market value in cash of any gas delivered by such
Purchaser relating to any such reconciliation as soon as possible after
receiving notice thereof from such Purchaser, but in no event later than 30 days
after receipt by such Seller of such notice. This Section 6.10 shall only be
applicable from the Effective Time through ninety days after the Effective Time.
Sellers shall use commercially reasonable efforts to minimize the pipeline
imbalances before the Effective Time.

6.11. Deemed Assignment of Contracts.

The Parties agree to implement the provisions of Section 2.6.

 

7. Purchasers’ Conditions to Closing.

The obligation of Purchasers to close the transactions contemplated hereunder
and in the Transaction Agreements is subject to the fulfillment, on or before
the Effective Time, of each of the conditions set forth in this Section 7
(except to the extent waived in writing by each Purchaser in its sole
discretion, or as otherwise specifically limited below).

7.1. Representations and Warranties

Each of the representations and warranties made by Sellers in Section 3 of this
Agreement shall be true in all material respects on and as of the Closing Date
as though made on and as of such date or, in the case of representations and
warranties made as of a specified date earlier than the Closing Date, on and as
of such earlier date.

7.2. Performance.

Sellers shall have performed and complied, in all material respects, with the
agreements, covenants and obligations required by this Agreement to be so
performed or complied with by Sellers at or before the Effective Time.

7.3. Deliveries.

Sellers shall have made all deliveries required of them under Section 2.10.

7.4. Orders and Laws.

There shall not be any litigation or proceedings (filed by a Person other than
Purchasers or their Affiliates) or Law or order restraining, enjoining or
otherwise prohibiting or making illegal or threatening to restrain, enjoin or
otherwise prohibit or make illegal the consummation of any of the transactions
contemplated by this Agreement.

7.5. Consents and Approvals.

The approvals, consents and authorizations listed in Section 3.3.5 of the Seller
Disclosure Schedule and on Schedules 2.2.1(d) and 2.10.16 shall have been duly
obtained, made or given and shall be in full force and effect, and all
terminations or expirations of waiting or appeal periods imposed by any
Governmental Authority shall have occurred.

 

26



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

8. Sellers’ Conditions to Closing.

The obligation of Sellers to close the transactions contemplated herein and in
the Transaction Agreements is subject to the fulfillment, on or before the
Effective Time, of each of the conditions set forth in this Section 8 (except to
the extent waived in writing by each Seller in its sole discretion, or as
otherwise specifically limited below):

8.1. Representations and Warranties.

Each of the representations and warranties made by Purchasers in Section 4 of
this Agreement shall be true in all material respects on and as of the Effective
Time as though made on and as of such date or, in the case of representations
and warranties made as of a specified date earlier than the Closing Date, on and
as of such earlier date.

8.2. Performance.

Purchasers shall have performed and complied, in all material respects, with the
agreements, covenants and obligations required by this Agreement to be so
performed or complied with by Purchasers at or before the Effective Time.

8.3. Deliveries.

Purchasers shall have taken all actions and made all deliveries required of them
under Section 2.11.

8.4. Orders and Laws.

There shall not be any litigation or proceedings (filed by a Person other than
Sellers or their Affiliates) or Law or order restraining, enjoining or otherwise
prohibiting or making illegal or threatening to restrain, enjoin or otherwise
prohibit or make illegal the consummation of any of the transactions
contemplated by this Agreement.

8.5. Consents and Orders.

Any approvals, consents and authorizations required to be obtained by each
Purchaser to execute and deliver this Agreement, perform its obligations
hereunder and consummate the transactions contemplated hereby shall have been
duly obtained, made or given and shall be in full force and effect, and all
terminations or expirations of waiting or appeal periods imposed by any
Governmental Authority shall have occurred.

 

9. Termination.

9.1. Termination.

9.1.1. By written agreement, Purchasers and Sellers may mutually agree to
terminate this Agreement at any time prior to the Effective Time.

9.1.2. Either Purchasers or Sellers may terminate this Agreement and all of the
Transaction Agreements prior to the Effective Time by giving written notice to
the other Parties in the event that any Governmental Authority shall have issued
an order or taken any other action restraining, enjoining or otherwise
prohibiting the transactions contemplated herein or by the Transaction
Agreements and such order shall have become final and non-appealable.

9.1.3. Sellers may terminate this Agreement prior to the Effective Time if
Purchasers fail to fulfill the conditions set forth in Section 8 no later then
the Effective Time and such failure has not been cured within fifteen (15) days
of written notice provided by Sellers to Purchasers of such failure.

9.1.4. Purchasers may terminate this Agreement prior to the Effective Time if
Sellers fail to fulfill the conditions set forth in Section 7 no later then the
Effective Time and such failure has not been cured within fifteen (15) days of
written notice provided by Purchasers to Sellers of such failure.

 

27



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

9.2. Effect of Termination.

If this Agreement is validly terminated pursuant to Section 9.1.4 by Purchasers
due to Sellers’ failure to satisfy the condition set forth in Section 7.2 or by
Sellers pursuant to Section 9.1.3 due to Purchasers’ failure to satisfy the
condition set forth in Section 8.2, the terminating Party shall be entitled to
all rights and remedies available to it under Law or equity; provided, however,
that in no event shall any Party have any obligation or liability arising under
this Agreement or relating to the Transaction Agreements (or any other
agreement, document or certificate delivered in connection with the transactions
contemplated by the Transaction Agreements) for any consequential, punitive,
special or indirect loss or damage, including lost profits or lost
opportunities, and each Party hereby expressly releases the other Parties from
the same; provided, further, that the maximum aggregate liability of Sellers and
their Affiliates under this Section 9.2 shall in no event exceed an amount equal
to $30,000,000.

 

10. Non-Competition Provision.

10.1. Restrictions on Replication or Expansion of the Business.

10.1.1. Subject to Section 10.1.3, Sellers, Avista Capital and Avista
Corporation, each for itself and on behalf of its Affiliates (collectively, the
“Avista Group“), agree that for a period of sixty (60) calendar months beginning
at the Effective Time, no member of the Avista Group will form or participate
through ownership or any alliance, or internally, develop capabilities to
replicate the business of the Sellers within the region of the Western Electric
Coordinating Council (the “Western Region“). Such capabilities include, without
limitation, (i) the development of sales force activity or marketing activity
within the Western Region at wholesale or at the end-use level if geographically
outside the Avista Group’s utility service area, which shall include any service
areas gained as a result of a merger, acquisition or other similar transaction,
and (ii) dealing, market-making, clearing and brokering Commodity Transactions
within the Western Region at wholesale or at the end-use level if geographically
outside of the Avista Group’s utility service area, which shall include any
service areas gained as a result of a merger, acquisition or other similar
transaction.

10.1.2. Subject to Section 10.1.3, Sellers, Avista Capital and Avista
Corporation, each for itself and on behalf of its Affiliates, agree that for a
period of sixty (60) calendar months beginning as of the Effective Time, each
member of the Avista Group will not, either directly or indirectly, carry on or
engage in, as an individual, owner, part-owner, manager, operator, employee,
sales person, agent or other participant, in the business of marketing of
natural gas and liquids derived therefrom, electricity, or any alternative
energy source in the Western Region at wholesale or at the end-use level if
geographically outside the Avista Group’s utility service area, which shall
include any service areas gained as a result of a merger, acquisition or other
similar transaction.

10.1.3. Purchasers agree that in no event shall the activities and transactions
undertaken in the ordinary and usual course by the Avista Group engaged in the
regulated utility lines of business be construed as violating the covenants set
forth in Sections 10.1.1 and 10.1.2, including such activities that pertain only
to the business of the utility, purchases of the Avista Group’s deficit energy
at wholesale, sales of the Avista Group’s surplus energy at wholesale, sales of
the Avista Group’s control area services, ancillary services or other services
as part of optimization of its resources or as part of acquisition of all or a
materially (i.e., greater than 10%) portion of the output of a new resource, the
continuation or extension of existing optimization transactions presently
engaged in by the utility or the entry into any transmission projects.
Additionally, Purchasers agree that the activities of Advantage IQ, Inc.,
related to its customers’ electric, natural gas, telephone and other utility
services shall not be construed as violating the covenants set forth in
Sections 10.1.1 and 10.1.2. Purchasers further agrees that in the event any
member of the Avista Group succeeds to a line of business as a result of an
acquisition transaction, purchase, reorganization or otherwise involving other
lines of business and such line of business violates the covenants set forth in
Sections 10.1.1 and 10.1.2, then such member of the Avista Group shall have a
period of one (1) year from the date of such event to discontinue or otherwise
dispose of such offending line of business.

 

28



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

10.1.4. Sellers’ optimization of the generating facility that is the subject of
the Lancaster Energy Conversion Agreement upon expiration of that agreement is
permissible without regard to the prohibitions set forth in Sections 10.1.1 and
10.1.2.

10.1.5. Sellers, Avista Capital and Avista Corporation each acknowledge and
agree that the restrictions set forth in this Section 10.1 are reasonably
designed to protect Purchasers’ substantial investment and are reasonable with
respect to duration, geographical area and scope.

10.1.6. Avista Capital agrees that, for a period of sixty (60) calendar months
beginning as of the Effective Time, it shall cause Avista Energy and Avista
Turbine to refrain from conducting any business other than the businesses
conducted by them as of the date of this Agreement.

10.2. Remedies Upon Breach.

In the event of breach by any Person of any of the provisions of Sections 10.1.1
and 10.1.2, Purchasers may, in addition to any other rights or remedies existing
in its favor, apply to any court of competent jurisdiction for specific
performance or injunctive or other relief in order to enforce or prevent any
violations of the provisions of Sections 10.1.1 and 10.1.2. In the event of a
breach or violation by any such Person of any of the provisions of
Sections 10.1.1 and 10.1.2 established by any court of competent jurisdiction,
without reversal or appeal, the sixty month period described therein will be
tolled with respect to such Person until such breach or violation is resolved.

 

11. Public Announcements.

From the date of this Agreement and for a period of six (6) months after the
Closing Date, no Party shall issue any press release or make any public
announcement relating to the subject matter of this Agreement or any of the
Transaction Agreements except as may be agreed by at least one Seller and one
Purchaser in advance in writing unless the disclosing Party believes in good
faith that such public disclosure is required by applicable Law or any listing
or trading agreement concerning its publicly-traded securities (in which case
the disclosing Party will use its commercially reasonable efforts to advise the
other Parties prior to making the disclosure). Notwithstanding anything to the
contrary in the foregoing, following the Effective Time, any Party may make any
public announcement relating to the subject matter of the transactions
contemplated herein as it deems necessary or advisable in connection with the
filing of its periodic and current reports with the Securities and Exchange
Commission.

 

12. Miscellaneous

12.1. No Third Party Beneficiaries.

This Agreement shall not confer any rights or remedies upon any Person other
than the Parties, and their respective successors and permitted assigns and any
indemnified party pursuant to the Indemnification Agreement.

12.2. Entire Agreement.

This Agreement and the Transaction Agreements (including the documents referred
to in this Agreement) constitute the entire agreement among the Parties and
supersede any prior understandings, agreements or representations by or among
the Parties, written or oral, to the extent they related in any way to the
subject matter of this Agreement

12.3. Succession and Assignment

This Agreement shall be binding upon and inure to the benefit of the Parties
named in this Agreement and their respective successors and permitted assigns.
No Party may assign either this Agreement or any of its rights, interests or
obligations under this Agreement without the prior written approval of the other
Parties.

 

29



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

12.4. Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together will constitute one and the same
instrument.

12.5. Headings.

The section headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.

12.6. Notices.

All notices, Claims and other communications under this Agreement will be in
writing. Any notice, Claim or other communication under this Agreement shall be
deemed duly given if it is sent to the intended recipient as set forth below.

If to Sellers:

 

Avista Energy, Inc.

Avista Energy Canada, Ltd.

c/o Avista Capital, Inc.

1411 East Mission Avenue

Spokane, Washington 99202

Facsimile: (509) 495-4361

Attn.: President

With copies to:

Avista Corporation

1411 East Mission Avenue

Spokane, Washington 99202

Facsimile: (509) 495-4361

Attn: General Counsel

Avista Capital, Inc., as Guarantor

1411 East Mission Avenue

Spokane, Washington 99202

Facsimile: (509) 495-4361

Attn: General Counsel

and to:

Heller Ehrman LLP

701 Fifth Avenue, Suite 6100

Seattle, Washington 98104

Facsimile: (206) 447-0849

Attn.: Bruce M. Pym

 

30



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

If to Purchasers:

 

Coral Energy Holding, L.P.

Coral Energy Resources, L.P.

Coral Power, L.L.C.

4445 Eastgate Mall

Suite 100

San Diego, California 92121

Facsimile: 713-767-5699

Attn.: Senior Vice President

Coral Energy Canada Inc.

3500, 450-1st Street S.W.

Calgary, Alberta Canada

T2P 5H1

Facsimile: 403-716-3501

Attn: Senior Vice President

With a copy to:

Coral Energy Holding, L.P.

909 Fannin, Plaza Level 1

Houston, Texas 77010

Facsimile: 713-230-2900

Attn: General Counsel

Any Party may send any notice, Claim or other communication under this Agreement
to the intended recipient at the address set forth above using personal
delivery, expedited or overnight courier, messenger service, facsimile or
ordinary mail, but no such notice, Claim or other communication shall be deemed
to have been duly given unless and until it actually is received by or at the
address or number of the intended recipient as specified in this Section 12.6.
Any Party may change the address to which notices, Claims and other
communications under this Agreement are to be delivered by giving the other
Parties notice in the manner set forth in this Agreement

12.7. Governing Law.

This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether under 5-1401 and 5-1402 of the New
York General Obligations Law or any other jurisdiction) that would cause the
application of the Laws of any jurisdiction other than the State of New York.

12.8. Amendments and Waivers.

No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by all of the Parties. No waiver by any Party of
any default, misrepresentation or breach of warranty or covenant under this
Agreement, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant under
this Agreement or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

12.9. Severability.

Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions of this Agreement or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.

 

31



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

12.10. Expenses.

Except as expressly provided in this Agreement, each of the Parties will bear
its own costs and expenses (including legal fees and expenses) incurred in
connection with this Agreement and the transactions contemplated herein and by
the Transaction Agreements.

12.11. Specific Performance.

Each of the Parties acknowledges and agrees that the other Parties would be
damaged irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached.
Accordingly, each of the Parties agrees that the other Parties shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state having jurisdiction over the Parties and the matter, in addition to any
other remedy to which they may be entitled, at law or in equity.

*****

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

32



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

EXECUTED effective as of the date first above written.

 

CORAL ENERGY HOLDING, L.P.,

a Delaware limited partnership

By:

 

/s/ Mark Hanafin

Name:

  Mark Hanafin

Title:

  President and Chief Executive Officer

CORAL ENERGY RESOURCES, L.P.,

a Delaware limited partnership

By:

 

/s/ Mark Hanafin

Name:

  Mark Hanafin

Title:

  President and Chief Executive Officer

CORAL POWER, L.L.C.

a Delaware limited liability company

By:

 

/s/ Mark Hanafin

Name:

  Mark Hanafin

Title:

  President and Chief Executive Officer

CORAL ENERGY CANADA INC.

an Alberta, Canada corporation

By:

 

/s/ Arnold MacBurnie

Name:

  Arnold MacBurnie

Title:

  Senior Vice President

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

Purchase and Sale Agreement

 

AVISTA ENERGY, INC.,

a Washington corporation

By:

 

/s/ Gary G. Ely

Name:

  Gary G. Ely

Title:

  Chairman and CEO AVISTA ENERGY CANADA, LTD., An amalgamated corporation of the
Province of Alberta, Canada

By:

 

/s/ Gary G. Ely

Name:

  Gary G. Ely

Title:

  Director and CEO By signing below, Avista Corporation hereby acknowledges and
agrees to be bound by and comply with the provisions of Section 10 of this
Agreement.

AVISTA CORPORATION,

a Washington corporation

By:

 

/s/ Gary G. Ely

Name:

  Gary G. Ely

Title:

  Chairman and CEO By signing below, Avista Capital, Inc. hereby acknowledges
and agrees to be bound by and comply with the provisions of Section 10 of this
Agreement.

AVISTA CAPITAL, INC.

a Washington corporation

By:

 

/s/ Gary G. Ely

Name:

  Gary G. Ely

Title:

  Chairman, President and CEO

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

APPENDIX A – DEFINITIONS

As used in this Agreement, the following defined terms have the meanings
indicated below:

“Acquired Assets“ means those assets and obligations being expressly acquired
and assumed as set forth below:

 

  A. The Assigned Contracts:

 

  i. The enabling agreements, active confirmations and open transactions
supporting Sellers’ Trade Book as of the Effective Time and other active or
newly executed contracts;

 

  ii. The Sellers’ enabling agreements that may not have an open position as of
the Effective Time, but under which one or more transactions have been
consummated since September 30, 2005;

 

  iii. All of Sellers’ pipeline transportation agreements except for the Service
Agreements Applicable to Firm Transportation Service Under Rate-Schedule FS-1
between Avista Energy and each of TransCanada PipeLines Limited (Alberta
System)(Contract No. 2004175615-2) and TransCanada PipeLines Limited (British
Columbia System)(Contract No. AVIS-F5), each dated November 1, 2004 with an
aggregate maximum day delivery quantity of 27,841 giga joules/day and a service
termination date of October 31, 2017;

 

  iv. All of Sellers’ transmission agreements as represented by those agreements
except the Service Agreement for Point-to-Point Transmission executed by the
United States of America Department of Energy acting by and through the
Bonneville Power Administration and Avista Energy, Inc., as amended (Service
Agreement No. 97TX-50002) for 250 MW of power originally dated July 25, 1997;

 

  v. All of Sellers’ energy management and associated agreements;

 

  vi. The Natural Gas Intrastate Storage Service Agreement dated April 1, 2006
by and between NorthWestern Corporation doing business as NorthWestern Energy
and Avista Energy, Inc. as may have been amended from time to time;

 

  vii. Cochrane Extraction Agreement – Priority Gas letter agreement dated
October 1, 2005 by and between Avista Energy Inc. and COCHRANE/EMPRESS V
PARTNERSHIP; and

 

  viii. Any contract or agreement incidental to the foregoing.

 

  B. The Assumed Leases.

 

  C. Office furniture utilized in the Spokane, Washington; Vancouver, British
Columbia and Great Falls, Montana locations.

 

  D. Any telemetry and other miscellaneous equipment utilized by Sellers to
monitor generator facilities.

 

  E. The software and computer hardware listed on Schedule A-1.

 

  F. Customer lists, know-how and going concern value (excluding the “Avista”
name).

 

  G. Working Natural Gas Inventory.

 

A-1



--------------------------------------------------------------------------------

“Affiliate“ means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with a
Party. For this purpose, control means the direct or indirect ownership of, in
the aggregate, fifty percent (50%) or more of voting capital.

“Agency Agreement“ means the Agency Agreement to be agreed upon and entered into
by Purchasers and Sellers in the form attached hereto as Exhibit A.

“Agreement” has the meaning set forth in the introduction to this Agreement.

“Applicable Rate“ means the rate of interest determined by reference to the
U.S. Dollar London Interbank Offer Rate (LIBOR) quoted on Bloomberg page BBAM
applicable for the relevant one-month period (or any successor or substitute
page of such publication, or any successor to or substitute for such
publication, providing rate quotations comparable to those currently provided on
such page of such publication) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such interest period.

“Arbitrator” has the meaning set forth in Section 2.2.2(f).

“Assigned Contracts“ means the contracts, transactions, confirmations or other
agreements set forth in the definition of Acquired Assets which, when taken as a
whole, represent substantially all of the business of the Sellers being acquired
and assumed by Purchasers.

“Assignments“ means the Assignment and Novation Agreements among the applicable
Seller, Purchaser and Counterparty with respect to the Assigned Contracts, which
shall be substantially in the form attached hereto as Exhibit B, together with
such changes therein as may be mutually acceptable to the applicable Seller and
Purchaser as individual circumstances warrant.

“Assumed Leases” means the leases for the office premises in Spokane,
Washington, Great Falls, Montana and Vancouver, British Columbia.

“Assumed Liabilities“ means all Claims, obligations and liabilities under or in
connection with the Acquired Assets, including the Assigned Contracts, sold,
transferred and conveyed from Sellers to Purchasers in accordance with the terms
of this Agreement, to the extent such Claims, obligations or losses with respect
to such Acquired Assets arise after the Effective Time, but not on or prior to
the Effective Time.

“Avista Canada” has the meaning set forth in the introduction to this Agreement.

“Avista Capital“ means Avista Capital, Inc., a Washington corporation.

“Avista Energy” has the meaning set forth in the introduction to this Agreement.

“Avista Group” has the meaning set forth in Section 10.1.1.

“Avista Turbine“ means Avista Turbine Power, Inc.

“BPA Transmission Agreement“ means that certain Service Agreement for
Point-to-Point Transmission, Agreement No. 97TX-50002, dated on or about
July 24, 1997 between Avista Energy, Inc. and the United States of America,
Department of Energy, acting by and through the Bonneville Power Administration
and Bonneville Power Administration, as amended or supplemented by the
following:

Amendment No. 1 to Point-to-Point Transmission Service, Contract No
97TX-50002 dated June 20, 2000;

Amendatory Agreement No. 2—Service Agreement for Point to Point Transmission
Service dated June 7, 2004;

Exhibit K—Revision No. 1 Special Provisions dated December 15, 2004;

Exhibit K—Revision No. 2 Special Provisions dated January 4, 2005;

 

A-2



--------------------------------------------------------------------------------

Notification of Real Power Loss Provider dated February 14, 2005;

Revision 1, Exhibit C Table 1—Statement of Specifications for Long Term Firm
Transmission Service dated July 5, 2000;

Revision 1, Exhibit C Table 2 -Statement of Specifications for Long Term Firm
Transmission Service dated September 28, 2000;

Revision No 2, Exhibit C Table 1 dated May 11, 2004;

Revision No. 1—Exhibit J Ancillary Services dated September 30, 1997;

Revision No. 2—Exhibit J dated August 5, 1999;

Revision No. 4—Exhibit J Ancillary Services dated August 21, 2002;

Revision No. 5—Exhibit J Ancillary Services dated December 1, 2005; and

Service Agreement for Point to Point Transmission dated July 31, 1997.

“Business Day“ means a day other than Saturday, Sunday or any day on which banks
located in the State of New York are authorized or obligated to close.

“Canada Tax Act“ means the Income Tax Act (Canada).

“Canadian Pipeline Agreements” has the meaning set forth in Section 2.5.

“Canadian Pipelines” has the meaning set forth in Section 2.5.

“Canadian Withholding Tax Amount“ means an amount equal to the applicable
withholding rate for the Purchased Taxable Canadian Property times the amount
(if any) by which the Taxable Canadian Property Purchase Price exceeds the
Canadian Withholding Tax Certificate Limit.

“Canadian Withholding Tax Certificate“ means the tax clearance certificate
issued by the CRA pursuant to section 116 of the Canada Tax Act.

“Canadian Withholding Tax Certificate Limit“ means the certificate limit (as
that term is used in subsection 116(2) of the Canada Tax Act) as set forth in
the Canadian Withholding Tax Certificate with respect to the Purchased Taxable
Canadian Property, provided however, that until the Canadian Withholding Tax
Certificate is delivered to Purchasers, the Canadian Withholding Tax Certificate
Limit shall be deemed to be zero.

“Canadian Withholding Tax Escrow Agent“ means Stikeman, Elliott, LLP.

“Canadian Withholding Tax Escrow Agreement“ means the Canadian Withholding Tax
Escrow Agreement to be entered into by and among Avista Energy, Inc., Coral
Energy Canada Inc. and the Canadian Withholding Tax Escrow Agent in
substantially the form attached hereto as Exhibit P.

“Canadian Withholding Tax Escrow Amount“ means an amount equal to the applicable
withholding rate for the Purchased Taxable Canadian Property times the amount
(if any) by which the Taxable Canadian Property Purchase Price exceeds the
Canadian Withholding Tax Certificate Limit set forth in the application for the
Canadian Withholding Tax Certificate (if any) provided to Purchasers at or
before the Closing.

“Canadian Withholding Tax Remittance Date“ means the later of (i) the 27th day
following the end of the calendar month that includes the Closing Date; and
(ii) such later date, in lieu of the deadline specified in subsection 116(5) or
(5.3), as applicable, of the Canada Tax Act, that CRA confirms in writing to
Purchasers, in form and substance acceptable to Purchasers, acting reasonably,
provided that a copy of such confirmation has been delivered to Purchasers and
the Canadian Withholding Tax Escrow Agent before the time described in
(i) above.

 

A-3



--------------------------------------------------------------------------------

“Charter Documents“ means with respect to any Person, the articles of
incorporation, amalgamation, organization or association and by-laws, the
limited partnership agreement or the limited liability company agreement,
including those that are required to be registered or lodged in the place of
incorporation, organization or formation of such Person and which establish the
legal personality of such Person or any such similar document.

“Claim“ means any action, suit, proceeding, investigation, charge, complaint,
claim or demand.

“Closing Date“ shall mean the Business Day which includes the Effective Time or,
if the day which includes the Effective Time is not a Business Day, the first
Business Day which immediately precedes the day which includes the Effective
Time.

“Code“ means the Internal Revenue Code of 1986, as amended.

“Commissioner“ means the Commissioner of Competition appointed pursuant to the
Competition Act.

“Commodity“ means natural gas, electricity and energy in any form (including
capacity, installed capacity or any other ancillary service) related to
electricity in all cases under the Assigned Contracts.

“Commodity Service Agreements“ means agreements for asset optimization and
energy management services related to the provision and management of Commodity
Transactions excluding end-use natural gas customers in Montana and Canada.

“Commodity Transactions“ means spot, forward, futures, option, park and loan,
swap, exchange, sale, purchase and repurchase transactions, tolling
transactions, energy conversion agreements, rights relating to the
transportation, transmission or storage of any Commodity, ancillary products,
foreign currency contracts used to mitigate currency exposure related to
commodity purchases and sales denominated in Canadian dollars, and any
combination of the foregoing and similar transactions involving Commodities and
other commodities the price of which is substantially related to the price or
availability of natural gas or electricity (including financial derivative
products relating to the foregoing).

“Commodity Valuation Methodology” has the meaning set forth in Section 5.3.2.

“Competition Act“ means the Competition Act, R.S.C. 1985, c. C-34(Canada), as
amended.

“Competition Act Approval“ means in respect of the transactions contemplated
under this Agreement and the Transaction Agreements:

(a) an advance ruling certificate pursuant to Section 102 of the Competition Act
has been issued by the Commissioner; or

(b) a “no action letter” has been received from the Commissioner stating that
the Commissioner has determined that she does not at that time intend to make an
application for an order under Section 92 of the Competition Act in respect of
the purchase or assets sales contemplated hereunder, and waiving the
notification obligations of the Parties under Part IX of the Competition Act
pursuant to Section 113(c) of the Competition Act, failing which waiver, the
notification material required by Part IX of the Competition Act shall have been
filed and any applicable waiting period thereunder shall have expired or been
earlier terminated.

“Coral Canada” has the meaning set forth in the introduction to this Agreement.

“Coral Holding” has the meaning set forth in the introduction to this Agreement.

“Coral Power” has the meaning set forth in the introduction to this Agreement.

“Coral Resources” has the meaning set forth in the introduction to this
Agreement.

“Counterparties“ means each of the Parties to the Assigned Contracts, other than
Seller.

 

A-4



--------------------------------------------------------------------------------

“CRA“ means the Canada Revenue Agency.

“Credit Agreement“ that certain Third Amended and Restated Credit Agreement,
dated as of July 25, 2003, by and among BNP Paribas, as Administrative Agent,
Collateral Agent, an Issuing Bank, and a Bank; Fortis Capital Corp., as
Documentation Agent, an Issuing Bank, and a Bank; Natexis Banques Populaires, as
a Bank; the other financial institutions which may become a party to such
agreement from time to time and the Avista Energy and Avista Canada, as the
Co-Borrowers, as such agreement has been amended or modified from time to time

“Credit Policy“ means Sellers’ policies and procedures related to credit and
counterparty risk, and related mandates, directives and procedures adopted by
each of the Sellers and in effect as of December 31, 2005, through the date of
this Agreement, a copy of which is contained in the Data Room.

“Data Room“ means the electronic data room by which Sellers delivered or
provided documents and files to Purchasers and their authorized representatives.

“Disclosed Personal Information“ means any Personal Information disclosed to
Purchasers.

“DOJ” has the meaning set forth in Section 5.1.1(a).

“Effective Time“ means, unless otherwise agreed to by the Parties in writing,
the later of (i) 11:59 p.m. June 30, 2007 or (ii) 11:59 p.m. on the last day of
the month following the date the Assignor and Assignee receive the necessary
regulatory consents specified in Section 5.1 or, if such regulatory consents are
received on or after the fifteenth day of the month, at 11:59 p.m. on the last
day of the month following the month in which such regulatory consents are
received.

“Electronically Recorded Trade Book“ means Sellers’ detailed listing of all
Commodity Transactions of Sellers that form a portion of the basis for the
“energy commodity assets” and “energy commodity liabilities” in Sellers’
financial statements as such assets and liabilities may be determined on any
date by applying the Commodity Valuation Methodology and as presented in an
electronic format substantially similar to that provided to Purchasers as of
March 31, 2007 on April 4, 2007.

“Employee Arrangement“ means any arrangement, policy, practice, contract or
agreement that is not an Employee Benefit Plan that provides fringe benefits,
supplemental unemployment, bonus, incentive, profit-sharing, termination pay,
severance, stock option, stock purchase, phantom stock, stock appreciation
rights, deferred compensation, workers’ compensation, retirement, life, health,
welfare, leave, vacation, disability, death or similar employee benefits.

“Employee Benefit Plan“ means (a) any non-qualified deferred compensation or
retirement plan or arrangement that is an Employee Pension Benefit Plan,
(b) qualified defined contribution retirement plan or arrangement that is an
Employee Pension Benefit Plan, (c) qualified defined benefit retirement plan or
arrangement that is an Employee Pension Benefit Plan (including any
Multiemployer Plan) or (d) Employee Welfare Benefit Plan or material fringe
benefit plan or program.

“Employee Pension Benefit Plan“ has the meaning set forth in Section 3(2) of
ERISA.

“Employee Welfare Benefit Plan“ has the meaning set forth in Section 3(1) of
ERISA.

“ERISA“ means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Agreement“ means the Escrow Agreement to be entered into between
Purchasers, Sellers and Avista Corporation substantially in the form attached
hereto as Exhibit O.

“Estimate Date“ means last day of the month immediately preceding the month that
includes the Effective Time.

“Estimated Purchase Price” has the meaning set forth in Section 2.2.2(a)(i).

 

A-5



--------------------------------------------------------------------------------

“Excluded Assets“ means all of the assets of the Sellers, other than the
Acquired Assets, including the following:

 

  1. Cash;

 

  2. Accounts receivable generated by Sellers from transactions which occur
prior to the Effective Time;

 

  3. Software, hardware, licenses and permits other than those set forth in
Schedule A-1;

 

  4. Corporate records (other than the Assigned Contracts);

 

  5. Historical goodwill as reflected on Sellers’ balance sheet;

 

  6. Confidentiality Agreements;

 

  7. Enabling agreements under which no activity has occurred since August 31,
2005;

 

  8. All employment contracts, severance agreements or employment related
obligations except to the extent such obligations relate to the Avista Canada
employees and are required by applicable Canadian Law to be assumed by
Purchasers;

 

  9. Agreement to extend the Agreement to Convey Ownership Interest in Jackson
Prairie Storage Expansion originally dated October 5, 1998, by and between
Avista Corporation and Avista Energy, Inc., as amended, and all amendments
thereto and the extension thereof as set forth in Exhibit Q to be executed by
and between Avista Corporation and Avista Energy prior to the Closing Date;

 

  10. Cushion natural gas in Jackson Prairie;

 

  11. Service Agreement for Point-to-Point Transmission executed by the United
States of America Department of Energy acting by and through the Bonneville
Power Administration and Avista Energy, Inc., as amended (Service Agreement
No. 97TX-50002) for 250 MW of power originally dated July 25, 1997;

 

  12. Service Agreements Applicable to Firm Transportation Service Under
Rate-Schedule FS-1 between Avista Energy and each of TransCanada PipeLines
Limited (Alberta System)(Contract No. 2004175615-2) and TransCanada PipeLines
Limited (British Columbia System)(Contract No. AVIS-F5), each dated November 1,
2004 with an aggregate maximum day delivery quantity of 27,841 giga joules/day
and a service termination date of October 31, 2017; and

 

  13. All other contracts, agreements and assets, other than the Acquired
Assets.

“FERC“ shall mean the Federal Energy Regulatory Commission.

“FERC Order Authorizing the Disposition of Jurisdictional Facilities Under
Section 203 of the FPA“ means that certain filing made by Sellers as required
pursuant to Section 203 of the FPA to the FERC substantially in the form
attached hereto as Exhibit E authorizing Sellers to dispose of jurisdictional
facilities as described therein and receipt of final approval from the FERC,
without a right of review or appeal, approving such request unless otherwise
waived by the Parties in writing.

“Fixed Transactions“ means Commodity Transactions arising out of transmission,
transportation, energy conversion, storage, storage facilities and tolling
agreements and the Commodity Service Agreements.

“FPA“ means the United States Federal Power Act, as amended.

“FTC” has the meaning set forth in Section 5.1.1(a).

 

A-6



--------------------------------------------------------------------------------

“GAAP“ means generally accepted accounting principles in the United States of
America, consistently applied throughout the specified period.

“Governmental Authority“ means any court, tribunal, arbitrator, authority,
agency, commission, official or other regulatory body or instrumentality of the
United States or Canada, any other nation or any domestic or foreign state,
province, county, city or other political subdivision or similar governing
entity.

“GST“ means the goods and services tax imposed by the Excise Tax Act (Canada).

“GTN Capacity Release Agreement“ means the Letter Agreement between Avista
Energy, Inc. and Coral Energy Resources, L.P. for the Prearranged Temporary
Release of Firm Transportation Capacity on Gas Transmission Northwest
Corporation’s System substantially in the form attached hereto as Exhibit F.

“Guaranty“ means the Guaranty to be given by Avista Capital to Purchasers
substantially in the form attached hereto as Exhibit G.

“Indemnification Agreement“ means the Indemnification Agreement entered into by
and among each of the Purchasers, each of the Sellers and Avista Turbine
substantially in the form attached hereto as Exhibit H.

“Interstate Pipeline and Storage Contracts” has the meaning set forth in
Section 2.4.

“Intrastate Pipeline Contract“ means firm transportation contracts with
pipelines located in the United States that are not subject to the jurisdiction
of the FERC.

“Investment Canada Act“ means the Investment Canada Act R.S., 1985, c. 28 (1st
Supp.) (Canada), as amended.

“IRS“ means the United States Internal Revenue Service.

“Jackson Prairie“ means the Jackson Prairie gas storage facility, a natural gas
storage facility located near Jackson Prairie, Lewis County, Washington.

“Jackson Prairie Capacity Release Agreement“ means the Agreement to Release
Jackson Prairie Storage Capacity between Avista Energy and Coral Resources in
substantially the form attached hereto as Exhibit I.

“Jackson Prairie Limited Jurisdiction Certificate“ means the limited
jurisdiction certificate in substantially the form attached to this Agreement as
Exhibit J issued by the FERC that authorizes Avista Energy to release storage
capacity at Jackson Prairie to Coral Resources.

“Knowledge“ means the actual knowledge of Sellers after reasonable
investigation. For purposes of this definition, “actual knowledge” and
“reasonable investigation” shall mean and are limited to actual knowledge, or
such knowledge as Sellers should have possessed, based on due inquiry of those
directors, officers and employees of Sellers and their Affiliates who are
identified in the Seller Disclosure Schedule.

“Lancaster Energy Conversion Agreement“ means the Energy Conversion Agreement
between Avista Turbine and Coral Power in substantially the form attached hereto
as Exhibit K.

“Laws“ means any legislation, promulgation, constitution, law, ordinance,
principle of common law, code, rule, regulation, order, pronouncement, statute
or treaty of any Governmental Authority.

“Lien“ means a lien, claim, charge, security interest or other encumbrance.

“Loss“ means any and all judgments, losses, liabilities, amounts paid in
settlement, damages, fines, penalties, deficiencies, and expenses (including
interest, court costs, reasonable fees of attorneys, accountants and other
experts or other reasonable expenses of litigation or other proceedings or of
any Claim, default or assessment).

 

A-7



--------------------------------------------------------------------------------

“Manually Recorded Commodity Transactions“ means Sellers’ detailed listing of
Commodity Transactions of Sellers that, in conjunction with the Electronically
Recorded Trade Book, forms the entire basis for the “energy commodity assets”
and “energy commodity liabilities” in Sellers’ financial statements, as such
assets and liabilities may be determined on any date by applying the Commodity
Valuation Methodology

“Market Value“ means the mutually agreed prompt month forward price for the
month following the month in which the Effective Time occurs, of (i) the Sumas,
Washington first of the month index for Jackson Prairie storage inventory;
(ii) the Terasen Exchange balances, and pipeline imbalances (excluding
imbalances relating to Avista Canada), (iii) the AECO first of the month index
minus $0.15 per MMBtu for Montana storage inventory and related pipeline
imbalances and (iv) the AECO first of the month index for the Interior and PNG
pipeline imbalances and Sumas first of the month index for the Lower Mainland
pipeline imbalances. If the Parties cannot reach agreement, the price shall be
the average mid-point of broker quotes from TFS Energy, LLC and Prebon Energy
Inc.

“Montana Natural Gas Facility“ means Sellers’ rights to natural gas storage at
the Dry Creek and Cobb, Montana storage facilities pursuant to the agreement
dated April 1, 2006 between North Western Corporation doing business as North
Western Energy and Avista Energy providing for 185,000 dekatherms of Dry Creek
storage capacity and 555,000 dekatherms of Cobb storage capacity.

“National Energy Board“ means the National Energy Board of Canada.

“Natural Gas Inventory“ means working natural gas reduced by the volume in MMBtu
of any exchange balances and increased or reduced by any pipeline imbalances.

“Net Trade Book Value“ means the total “energy commodity assets” less “energy
commodity liabilities” as reflected on Sellers’ balance sheets prepared in
accordance with GAAP.

“NOVA/ANG Capacity Assignment“ means the Letter Agreement between Coral Energy
Canada Inc. and Avista Energy, Inc. for the Prearranged Temporary Release of
Firm Transportation Capacity on TransCanada Pipelines Limited’s NOVA Gas
Transmission Ltd. and Alberta Natural Gas pipeline systems substantially in the
form attached hereto as Exhibit L.

“Parties“ means each Purchaser and each Seller.

“Permitted Liens“ means (a) statutory liens for current Taxes not yet due and
payable, or being contested in good faith by appropriate proceedings,
(b) mechanics’, carriers’, workers’, repairers’, and other similar liens imposed
by law arising or incurred in the ordinary course of business for obligations
which are not overdue for a period of more than thirty (30) days or which are
being contested in good faith by appropriate proceedings and (c) other liens,
charges, easements, restrictions or other encumbrances incidental to the
operation of the business or ownership of the Acquired Assets which were not
incurred in connection with the borrowing of money or the advance of credit and
which, in the aggregate, do not materially detract from the value of the
Acquired Assets or materially interfere with the use thereof or the operation of
the business in each case taken as a whole.

“Person“ means any natural person, corporation, general partnership, limited
partnership, limited liability company, proprietorship, other business
organization, trust, union, association or Governmental Authority.

“Personal Information“ means individually identifiable information about an
employee of Avista Canada, except for the employee’s name or business contact
information.

“PST“ means the provincial sales tax payable under the British Columbia Social
Service Tax Act.

“Purchase Price” has the meaning set forth in Section 2.2.

 

A-8



--------------------------------------------------------------------------------

“Purchased Taxable Canadian Property“ means any of the Acquired Assets that are
considered “taxable Canadian property” within the meaning of subsection 248(1)
of the Canada Tax Act and which are listed in Section 3.8 of the Seller
Disclosure Schedule.

“Purchasers” has the meaning set forth in the introduction to this Agreement.

“Representatives“ means the officers, employees, counsel, accountants, financial
advisers and consultants of any Purchaser or any Seller or their Affiliates.

“Retained Liabilities“ means all liabilities of Sellers and their Affiliates,
other than Assumed Liabilities, including Claims, obligations and Losses under
or in connection with (1) the Assigned Contracts transferred from Sellers to
Purchasers in accordance with the terms of this Agreement, to the extent such
Claims, obligations or Losses arise on or prior to the Effective Time, but not
after the Effective Time, (2) all litigation matters in existence as of the
Effective Time or which pertain to any matters arising on or before the
Effective Time, (3) all accounts payable and (4) all debt, including, without
limitation, the Credit Agreement.

“Returns” has the meaning set forth in Section 3.14.

“Risk Policy“ means Sellers’ Risk Policy, and related mandates, directives and
procedures adopted by each of the Sellers and in effect as of December 31, 2005
through the date of this Agreement, a copy of which is filed in the Data Room.

“Security Agreement“ means the Security Agreement to be entered into by and
among each of the Purchasers and Avista Capital substantially in the form
attached hereto as Exhibit M.

“Seller Disclosure Schedule” has the meaning set forth in Section 3.

“Seller Employee Arrangement“ means each Employee Arrangement that is sponsored,
maintained, or contributed to by Sellers.

“Seller Employee Benefit Plan“ means each Employee Benefit Plan that is
sponsored, maintained, or contributed to by Sellers.

“Sellers” has the meaning set forth in the introduction to this Agreement.

“Tangible Assets” has the meaning set forth in Section 2.2.1(b).

“Taxable Canadian Property Purchase Price“ means the Purchase Price paid in
exchange for the Purchased Taxable Canadian Property.

“Taxes“ means all taxes, charges, fees, levies or other assessments imposed by
any United States or Canadian federal, state, province or local or any foreign
taxing authority, including income, excise, property, sales, transfer,
franchise, payroll, withholding, social security or other taxes, including any
interest, penalties, fines or additions attributable thereto or in respect of
failure to comply with any requirement concerning Tax returns, other than any
taxes for which Avista Energy may be liable solely by reason of being a member
of an affiliated, consolidated, combined, unitary or similar tax filing group.

“Taxing Authority” has the meaning set forth in Section 3.14.

“Trade Book“ means the Electronically Recorded Trade Book and the Manually
Recorded Commodity Transactions.

“Transaction Agreements“ means the following agreements:

 

  (a) Jackson Prairie Capacity Release Agreement;

 

  (b) Lancaster Energy Conversion Agreement;

 

  (c) Indemnification Agreement;

 

A-9



--------------------------------------------------------------------------------

  (d) Security Agreement and ancillary documents;

 

  (e) Escrow Agreement;

 

  (f) Canadian Withholding Tax Escrow Agreement;

 

  (g) Guaranty;

 

  (h) Agency Agreement;

 

  (i) NOVA/ANG Capacity Assignment;

 

  (j) GTN Capacity Release Agreement; and

 

  (k) Transition Services Agreement.

“Transfer Taxes“ means all transfer, sales, use, goods and services, value
added, documentary, stamp duty, real estate transfer, excise taxes and other
similar Taxes, duties or charges including any interest, penalties, fines or
additions attributable thereto or in respect of failure to comply with any
requirement concerning such Taxes.

“Transition Services Agreement“ means the Transition Services Agreement to be
agreed upon and entered into by Purchasers and Sellers in the form attached
hereto as Exhibit N.

“U.S. Pipelines” has the meaning set forth in Section 2.4.

“Western Region” has the meaning set forth in Section 10.1.1.

 

A-10



--------------------------------------------------------------------------------

Index of Defined Terms

 

Acquired Assets

   A-1

Affiliate

   A-2

Agency Agreement

   A-2

Agreement

   1

Applicable Rate

   A-2

Arbitrator

   3

Assigned Contracts

   A-2

Assignments

   A-2

Assumed Liabilities

   A-2

Avista Canada

   1

Avista Capital

   A-2

Avista Energy

   1

Avista Group

   28

Avista Turbine

   A-2

BPA Transmission Agreement

   A-2

Business Day

   A-3

Canada Tax Act

   A-3

Canadian Pipeline Contracts

   5

Canadian Pipelines

   4

Canadian Withholding Tax Amount

   A-3

Canadian Withholding Tax Certificate

   A-3

Canadian Withholding Tax Certificate Limit

   A-3

Canadian Withholding Tax Escrow Agent

   A-3

Canadian Withholding Tax Escrow Agreement

   A-3

Canadian Withholding Tax Escrow Amount

   A-3

Canadian Withholding Tax Remittance Date

   A-3

Charter Documents

   A-4

Claim

   A-4

Closing Date

   A-4

Code

   A-4

Commissioner

   A-4

Commodity

   A-4

Commodity Service Agreements

   A-4

Commodity Transactions

   A-4

Commodity Valuation Methodology

   21

Commonly Controlled Entity

   16

Competition Act

   A-4

Competition Act Approval

   A-4

Coral Canada

   1

Coral Holding

   1

Coral Power

   1

Coral Resources

   1

Counterparties

   A-4

Counterparty Credit Support

   13

Counterparty Pre-Paid Deposits

   13

CRA

   A-5

Credit Agreement

   A-5

Credit Policy

   A-5

Credit Support

   13

Data Room

   A-5

Disclosed Personal Information

   A-5

DOJ

   18

Effective Time

   A-5

Electronically Recorded Trade Book

   A-5

Employee Arrangement

   A-5

Employee Benefit Plan

   A-5

Employee Pension Benefit Plan

   A-5

Employee Welfare Benefit Plan

   A-5

ERISA

   A-5

Escrow Agreement

   A-5

Estimate Date

   A-5

Estimated Purchase Price

   2

Excluded Assets

   A-6

FERC

   A-6

FERC Order Authorizing the Disposition of Jurisdictional Facilities Under
Section 203 of the FPA

   A-6

Fixed Transactions

   A-6

FPA

   A-6

FTC

   18

GAAP

   A-7

Governmental Authority

   A-7

GST

   A-7

GTN Capacity Release Agreement

   A-7

Guaranty

   A-7

Indemnification Agreement

   A-7

Interstate Pipeline and Storage Contracts

   4

Intrastate Pipeline Contract

   A-7

Investment Canada Act

   A-7

IRS

   A-7

Jackson Prairie

   A-7

Jackson Prairie Capacity Release Agreement

   A-7

Jackson Prairie Limited Jurisdiction Certificate

   A-7

Knowledge

   A-7

Lancaster Energy Conversion Agreement

   A-7

Laws

   A-7

Lien

   A-7

Loss

   A-7

Manually Recorded Commodity Transactions

   A-8

Market Value

   A-8

Montana Natural Gas Facility

   A-8

National Energy Board

   A-8

Natural Gas Inventory

   A-8

Net Trade Book Value

   A-8

NOVA/ANG Capacity Assignment

   A-8

Parties

   A-8

 

A-11



--------------------------------------------------------------------------------

Permitted Liens

   A-8

Person

   A-8

Personal Information

   A-8

Pre-Paid Deposits

   13

PST

   A-8

Purchase Price

   2

Purchased Taxable Canadian Property

   A-9

Purchasers

   1

Representatives

   A-9

Retained Liabilities

   A-9

Returns

   12

Risk Policy

   A-9

Security Agreement

   A-9

Seller Disclosure Schedule

   10

Seller Employee Arrangement

   A-9

Seller Employee Benefit Plan

   A-9

Sellers

   1

Tangible Assets

   2

Taxable Canadian Property Purchase Price

   A-9

Taxes

   A-9

Taxing Authority

   12

Trade Book

   A-9

Transaction Agreements

   A-9

Transfer Taxes

   A-10

Transition Services Agreement

   A-10

U.S. Pipelines

   4

Western Region

   28

 

A-12



--------------------------------------------------------------------------------

APPENDIX B – SELLER DISCLOSURE SCHEDULE



--------------------------------------------------------------------------------

Exhibit G

Form of Guaranty



--------------------------------------------------------------------------------

GUARANTY

This Guaranty Agreement (this “Guaranty”) dated effective as of
                    , 2007, is entered into by Avista Capital, Inc.
(“Guarantor”), a Washington corporation, in favor of Coral Energy Holding, L.P.,
a Delaware limited partnership, Coral Energy Resources, L.P., a Delaware limited
partnership, Coral Power, L.L.C., a Delaware limited liability company and Coral
Energy Canada Inc., an Alberta corporation (each being a “Coral Entity” and
collectively, the “Coral Entities”).

Recitals:

A. Guarantor desires that the Coral Entities enter into the contracts and
agreements listed on Attachment A hereto with affiliates of Guarantor including
Avista Energy, Inc., Avista Energy Canada, Ltd. and Avista Turbine Power, Inc.
(each being a “Guaranteed Party” and collectively, the “Guaranteed Parties”), as
such contracts and agreements listed on Attachment A may be amended,
supplemented, renewed, or extended, collectively, from time to time, the
“Contracts”; and

B. The Guaranteed Parties are subsidiaries or affiliates of Guarantor and
Guarantor will directly or indirectly benefit from the Contracts to be entered
into between one or more of the Coral Entities and one or more of the Guaranteed
Parties; and

C. The Guaranteed Parties and the Coral Entities are parties to an
Indemnification Agreement of even date herewith with respect to certain
obligations between such parties in respect of the Contracts (the
“Indemnification Agreement”).

NOW, THEREFORE, in consideration of the Coral Entities entering into the
Contracts with Guaranteed Parties, Guarantor hereby covenants and agrees as
follows:

1. Guaranty. Subject to the terms and conditions hereof, Guarantor hereby
irrevocably and unconditionally guarantees the timely performance and payment
when due of the obligations of Guaranteed Parties (the “Obligations”) to the
Coral Entities, as applicable, under the Indemnification Agreement with respect
to the Contracts. To the extent that a Guaranteed Party shall fail to perform or
pay any Obligation, Guarantor shall promptly cause the performance or pay to the
applicable Coral Entity the amount due in accordance with the terms, conditions
and limitations contained in the Indemnification Agreement. This Guaranty shall
constitute a guarantee of payment and not of collection. Guarantor shall also be
liable for the reasonable attorneys’ fees and expenses of such Coral Entity’s
external counsel incurred in any successful effort to collect or enforce any of
the obligations under this Guaranty.

2. Limitations. Guarantor’s performance hereunder shall be limited to monetary
payments arising out of the Obligations (even if such payments are deemed to be
damages) and in no event shall Guarantor be subject hereunder to consequential,
exemplary, equitable, loss of profits, punitive, or any other damages, except to
the extent specifically provided in the Indemnification Agreement to be due from
a Guaranteed Party. Guarantor waives any and all



--------------------------------------------------------------------------------

defenses, rights and benefits Guarantor might assert to avoid or limit liability
on Guarantor’s obligations arising from the bankruptcy, insolvency, dissolution,
or liquidation of Guaranteed Party. The aggregate amount of Guarantor’s
liability under or in respect of this Guaranty shall in no event exceed Thirty
Million Dollars (U.S.$30,000,000), in the aggregate, plus attorney’s fees and
other expenses specified under Section 1 hereto and shall be calculated by
including any amounts paid by any Guaranteed Party under the Indemnification
Agreement, or collected on any collateral securing Guarantor’s obligations under
this Guaranty, against such Thirty Million Dollar cap on Guarantor’s liability.

3. Termination. This Guaranty shall remain in full force and effect until
April 30, 2011. No termination shall affect, release or discharge Guarantor’s
liability with respect to any Obligations existing or arising prior to the
effective date of termination.

4. Nature of Guaranty. The Guarantor’s obligations hereunder with respect to any
Obligation shall not be affected by the existence, validity, enforceability,
perfection, release, or impairment of value of any collateral for such
Obligations. The Coral Entities shall not be obligated to file any claim
relating to the Obligations owing to it in the event that a Guaranteed Party
becomes subject to a bankruptcy, reorganization, or similar proceeding, and the
failure of a Coral Entity to so file shall not affect the Guarantor’s
obligations hereunder. In the event that any payment to a Coral Entity in
respect of any Obligations is rescinded or must otherwise be returned in the
event that a Guaranteed Party becomes subject to a bankruptcy, reorganization,
or similar proceeding, Guarantor shall remain liable hereunder in respect to
such Obligations as if such payment had not been made.

5. Subrogation. Guarantor waives its right to be subrogated to the rights of the
Coral Entities with respect to any Obligations paid or performed by Guarantor
until all Obligations have been fully and indefeasibly paid to the Coral
Entities or otherwise terminated, subject to no rescission or right of return,
and Guarantor has fully and indefeasibly satisfied all of Guarantor’s
obligations under this Guaranty.

6. Waivers. Guarantor hereby waives any circumstance which might constitute a
legal or equitable discharge of a surety or guarantor, including but not limited
to (a) notice of acceptance of this Guaranty; (b) presentment and demand
concerning the liabilities of Guarantor; (c) notice of any dishonor or default
by, or disputes with, a Guaranteed Party; and (d) any right to require that any
action or proceeding be brought against a Guaranteed Party or any other person,
or to require that a Coral Entity seek enforcement of any performance against a
Guaranteed Party or any other person, prior to any action against Guarantor
under the terms hereof. Guarantor consents to the renewal, compromise,
extension, acceleration, or other modification of the terms of a Contract,
without in any way releasing or discharging Guarantor from its obligations
hereunder. Except as to applicable statute of limitations, the time for bringing
any claim under the terms of the Indemnification Agreement and duration of this
Guaranty as provided in Section 3 above, no delay of a Coral Entity in the
exercise of, or failure to exercise, any rights hereunder shall operate as a
waiver of such rights, a waiver of any other rights, or a release of Guarantor
from any obligations hereunder.



--------------------------------------------------------------------------------

7. REPRESENTATIONS. Guarantor is a corporation duly organized and validly
existing under the laws of the State of Washington. The execution, delivery and
performance of this Guaranty have been duly authorized by all necessary
corporate action on the part of Guarantor. This Guaranty constitutes the legal,
valid and binding obligation of Guarantor enforceable against Guarantor in
accordance with its terms (except that enforcement may be limited by bankruptcy,
insolvency, reorganization, or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity, whether considered
in a proceeding in equity or at law).

8 Notice. Any payment demand, notice, correspondence or other document to be
given hereunder by any party to another (herein collectively called “Notice”)
shall be in writing and delivered personally or mailed by certified mail,
postage prepaid and return receipt requested, or by facsimile, to the addresses
set forth below. Notice given by personal delivery or mail shall be effective
upon actual receipt, or, if receipt is refused or rejected, upon attempted
delivery. Notice given by facsimile shall be effective upon actual receipt if
received during the recipient’s normal business hours, or at the beginning of
the recipient’s next business day after receipt if not received during the
recipient’s normal business hours. All Notices by facsimile shall be confirmed
promptly after transmission in writing by certified mail or personal delivery.
Any party may change any address to which Notice is to be given to it by giving
Notice as provided above of such change of address.

9. Miscellaneous. THIS GUARANTY SHALL BE IN ALL RESPECTS GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS EXCEPT SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW. No term or provision of this Guaranty shall be
amended or modified except in a writing signed by Guarantor and each of the
Coral Entities. A party may assign its rights and obligations hereunder only
with the prior written consent of the Coral Entities, in the case of Guarantor,
and Guarantor, in the case of any of the Coral Entities, and any attempted
assignment without such prior written consent shall be null and void. Subject to
the foregoing, this Guaranty shall be binding upon Guarantor, its successors and
assigns, and shall inure to the benefit of and be enforceable by the Coral
Entities, their successors and assigns. This Guaranty and the Indemnification
Agreement embodies the entire agreement and understanding between Guarantor and
the Coral Entities, and supersedes all prior guaranties issued by Guarantor in
connection with the Contracts.

IN WITNESS WHEREOF, Guarantor has executed this Guaranty effective as of the
date first herein written.

 

Avista Capital, Inc.

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

Address of:   Coral Energy Holding, L.P.    Address of Guarantor: Avista
Capital, Inc.   Coral Energy Resources, L.P.      Coral Power, L.L.C.    909
Fannin, Plaza Level 1    1411 East Mission Avenue Houston, Texas 77010   
Spokane, Washington 99202 Attn:   Credit Department    Attn: General Counsel Fax
No.:    Fax No.: (509) 495-4361 Address of: Coral Energy Canada Inc.    Coral
Energy Canada Inc.    3500, 450-1st Street S.W.    Calgary, Alberta Canada   
T2P 5H1    Facsimile: 403-716-3501    Attn: Senior Vice President   



--------------------------------------------------------------------------------

Exhibit H

Form of Indemnification Agreement



--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
June __, 2007. The parties to this Agreement (the “Parties”) are Coral Energy
Holding, L.P., a Delaware limited partnership (“Coral Holding”), Coral Energy
Resources, L.P., a Delaware limited partnership (“Coral Resources”), Coral
Power, L.L.C., a Delaware limited liability company (“Coral Power”), and Coral
Energy Canada Inc., a corporation of the province of Alberta, Canada (“Coral
Canada” and, together with Coral Holding, Coral Resources and Coral Power, each
a “Coral Entity” and together the “Coral Entities,” all of which are Affiliates
of one another); and Avista Energy, Inc., a Washington corporation (“Avista
Energy”), Avista Energy Canada, Ltd., an amalgamated corporation of the province
of Alberta, Canada (“Avista Canada”), and Avista Turbine Power, Inc., a
Washington Corporation (“Avista Turbine” and, together with Avista Energy and
Avista Canada, each an “Avista Entity” and together the “Avista Entities,” all
of which are Affiliates of one another). Capitalized terms used and not
otherwise defined in this Agreement shall have the meanings given in the
Purchase Agreement (defined below).

RECITALS

 

A. Avista Energy and Avista Canada, as Sellers, are entering into a Purchase and
Sale Agreement of even date with the Coral Entities, as Purchasers (the
“Purchase Agreement”), by which the Coral Entities will purchase substantially
all of the operating assets of Avista Energy and Avista Canada.

 

B. Concurrently with the Parties’ entry into this Agreement and as of the
Effective Time:

 

  1. Avista Energy, Avista Canada and the Coral Entities are entering into an
Agency Agreement (the “Agency Agreement”) pursuant to which Avista Energy and
Avista Canada are appointing certain of the Coral Entities as their agents with
respect to certain of the Assigned Contracts;

 

  2. Avista Energy, Avista Canada and the Coral Entities are entering into a
Post-Closing Transition Services Agreement (the “Transition Services Agreement”)
pursuant to which Avista Energy and Avista Canada have agreed to provide certain
services to the Coral Entities for a limited period of time;

 

  3. Avista Turbine and Coral Power are entering into an Energy Conversion
Agreement (the “Lancaster Agreement”) pursuant to which Coral Power is agreeing
to purchase from Avista Turbine the capacity and energy generated from that
certain power generation facility located in Rathdrum, Idaho; and

 

  4. Avista Energy and Coral Resources are entering into that certain Agreement
to Release Jackson Prairie Storage (the “JP Agreement”) pursuant to which Coral
Resources is obtaining from Avista Energy the right for a limited time to
utilize the natural gas storage capacity held by Avista Energy located in Lewis
County, Washington.



--------------------------------------------------------------------------------

C. As part of the Purchase Agreement, the Agency Agreement, the Transition
Services Agreement, the Lancaster Agreement and the JP Agreement (collectively,
with the documents and agreements entered into pursuant to such agreements, the
“Transaction Agreements”), the Coral Entities and the Avista Entities are
entering into this Agreement setting forth the terms and conditions under which
the Parties are agreeing to provide indemnification for certain events that may
arise out of or relate to the Transaction Agreements.

IN CONSIDERATION of the mutual promises, representations, warranties and
covenants set forth in this Agreement, the Parties, each intending to be legally
bound, agree as follows:

1. Definitions. As used in this Agreement:

(a) “Adverse Consequence” means any and all damages, assessments, charges,
penalties, fines, costs, payments, Liabilities, debts, obligations, Taxes,
liens, losses, expenses, fees or newly-imposed business restrictions, including
court costs and reasonable attorneys’ fees and expenses, arising out of or
relating to one or more Claims or Orders.

(b) “Claim” means any demand, claim, action, investigation, legal proceeding
(whether at law or in equity) or arbitration of any kind whatsoever, whether
fixed or contingent.

(c) “Liability” means any liability (whether known or unknown, asserted or
unasserted, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, criminal or civil, or due or to become due), including any
liability for Taxes.

(d) “Order” means any order, ruling, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

(e) “Third-Party” means any Person (including without limitation Governmental
Authorities) other than the Coral Entities and their Affiliates or the Avista
Entities and their Affiliates.

2. Indemnification Provisions for Benefit of the Coral Entities. Avista Energy,
Avista Canada and, with respect to the Lancaster Agreement only, Avista Turbine,
and each of them, jointly and severally, shall indemnify, defend and hold
harmless the Coral Entities and each of their Affiliates, successors, officers,
directors, employees and agents (each a “Coral Indemnified Party”) from and
against the entirety of any Adverse Consequences any of them may suffer
resulting from, arising out of, relating to, in the nature of, or caused by:

2.1 Breach of Representations and Warranties. Breach by Avista Energy or Avista
Canada of one or more of its representations and warranties made in the Purchase
Agreement, including, without limitation, any representation or warranty made
in:

(a) Sections 3.1, 3.2 or 3.7 of the Purchase Agreement (the “Title and Authority
Representations”);

(b) Sections 3.14 or 3.15 of the Purchase Agreement (the “Tax Representations”);
or



--------------------------------------------------------------------------------

(c) Section 3.17 of the Purchase Agreement (the “Environmental
Representations”).

2.2 Coral Entity Claims. Claims of any Coral Entity, or Claims against any Coral
Entity by Third Parties, resulting from, arising out of, relating to, in the
nature of or caused by (a) any breach by (i) an Avista Entity of or default by
it under any of its covenants contained in the Purchase Agreement, Agency
Agreement or Transition Services Agreement, or (ii) any member of the Avista
Group of or default by it under Section 10 of the Purchase Agreement, in each
case as such covenants pertain to obligations arising or actions to be taken
following the Effective Time, (b) with respect to Third Party Claims only, the
ownership or operation of the Acquired Assets on or prior to the Effective Time,
or (c) the ownership or operation by of the Excluded Assets or the Retained
Liabilities prior to, on or after the Effective Time.

2.3 Claims under Lancaster and JP Agreements. Claims of any Coral Entity
resulting from, arising out of, relating to, in the nature of or caused by any
breach by an Avista Entity of or default by it under any of its representations,
warranties and covenants contained in the Lancaster Agreement or the JP
Agreement.

3. Indemnification Provisions for Benefit of the Avista Entities. The Coral
Entities and each of them, jointly and severally, shall indemnify, defend and
hold harmless the Avista Entities, their Affiliates, successors, officers,
directors, employees and agents (each an “Avista Indemnified Party”) from and
against the entirety of any Adverse Consequences any of them may suffer
resulting from, arising out of, relating to, in the nature of, or caused by:

3.1 Breach of Representations and Warranties. Breach by any of the Coral
Entities of one or more of its representations and warranties made in the
Purchase Agreement. The preceding obligations shall include, without limitation,
breach of any representation or warranty made in Section 4.1 or 4.2 (the “Coral
Authority Representations”) or Section 4.7 (the “Coral Tax Representation”) of
the Purchase Agreement

3.2 Avista Entity Claims. Claims of any Avista Entity, or Claims against any
Avista Entity by Third Parties, resulting from, arising out of, relating to, in
the nature of or caused by any breach by a Coral Entity of or default by it
under any of its covenants contained in the Purchase Agreement, the Agency
Agreement or Transition Services Agreement as such covenants pertain to
obligations arising or actions to be taken following the Effective Time, or the
ownership or operation of the Acquired Assets and assumption of the Assumed
Liabilities by the Coral Entities or their Affiliates after the Effective Time.

3.3 Claims under Lancaster and JP Agreements. Claims of any Avista Entity
resulting from, arising out of, relating to, in the nature of or caused by any
breach by a Coral Entity of or default by it under any of its representations,
warranties and covenants contained in the Lancaster Agreement or the JP
Agreement.

4. Claims for Indemnification; Matters Involving Third Parties.

4.1 Notice. If any Coral Indemnified Party or Avista Indemnified Party (the
“Indemnified Party”) becomes aware of any matter that may give rise to a Claim
for indemnification under this Agreement (an “Indemnification Claim”) against
any of the Avista Entities or Coral Entities, as the case may be (the
“Indemnifying Party”), then the Indemnified Party shall give prompt written
notice to the Indemnifying Party of each such Claim, stating the nature of such
Claim in reasonable detail and indicating the estimated amount, if practicable,
of the loss related



--------------------------------------------------------------------------------

thereto. Delay on the part of the Indemnified Party in providing notice shall
not relieve the Indemnifying Party from its obligations hereunder unless (and
then only to the extent that) the Indemnifying Party is prejudiced or damaged by
such delay.

4.2 Acceptance or Rejection. If Indemnifying Party does not accept or
affirmatively rejects such Indemnification Claim within thirty (30) days of the
date the Indemnified Party provides written notice of the Indemnification Claim
to the Indemnifying Party, the Indemnified Party shall be free to seek
enforcement of its rights to indemnification under this Agreement. If the
Indemnifying Party agrees that it has an indemnification obligation but objects
that it is obligated to pay only a lesser amount, the Indemnified Party shall
nevertheless be entitled to recover promptly from the Indemnifying Party the
lesser amount, without prejudice to the Indemnified Party’s Claim for the
difference.

4.3 Third Party Claims. If the Indemnification Claim results from a Third-Party
Claim or proceeding, the Indemnifying Party will have the right to defend the
Indemnified Party against the Third-Party Claim or proceeding with counsel of
their choice reasonably satisfactory to the Indemnified Party so long as (i) the
Indemnifying Party notifies the Indemnified Party in writing within thirty
(30) days after the Indemnified Party has given notice of the Indemnification
Claim that the Indemnifying Party will indemnify the Indemnified Party from and
against the entirety of any Adverse Consequences, to the fullest extent required
under this Agreement, the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Indemnification Claim,
(ii) the Indemnifying Party provides the Indemnified Party with evidence
reasonably acceptable to the Indemnified Party that the Indemnifying Party will
have the financial resources to defend against the Indemnification Claim and
fulfill its indemnification obligations under this Agreement, and (iii) the
Indemnifying Party conducts the defense of the Indemnification Claim actively
and diligently.

4.4 Indemnified Party’s Rights. So long as the Indemnifying Party is conducting
the defense of the Indemnification Claim in accordance with this Agreement,
(i) the Indemnified Party may retain separate co-counsel, at its sole cost and
expense, and participate in the defense of the Indemnification Claim and
(ii) the Indemnified Party will not consent to the entry of any judgment or
enter into any settlement with respect to the Indemnification Claim without the
prior written consent of the Indemnifying Party which consent will not be
unreasonably withheld or delayed.

4.5 Failure to Defend. In the event the Indemnifying Party fails to conduct the
defense of an Indemnification Claim that results from a Third-Party Claim or
proceeding in accordance with this Agreement, (i) the Indemnified Party may
defend against, and consent to the entry of any judgment or enter into any
settlement with respect to, the Third-Party Claim or proceeding giving rise to
the Indemnification Claim in any manner it may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection with the same), (ii) the Indemnifying Party
will have the obligation to reimburse the Indemnified Party promptly and
periodically for the costs of defending against the Indemnification Claim
(including reasonable attorneys’ fees and expenses) and (iii) the Indemnifying
Party will remain responsible for any Adverse Consequences the Indemnified Party
may suffer resulting from, arising out of, relating to, in the nature of, or
caused by the Indemnification Claim to the fullest extent provided in this
Agreement.

5. Determination of Adverse Consequences. The Parties shall take into account
the time value/cost of money (using the Applicable Rate as the discount rate)
and also any net Tax benefits/costs in determining Adverse Consequences for
purposes of this Agreement.

 

57



--------------------------------------------------------------------------------

6. Claims that Related to Periods Both Before and After the Effective Time. The
Parties have attempted to allocate their responsibility and indemnification
obligations in respect of the Effective Time. To the extent that any Claims
otherwise covered by this Agreement relate to both the period on and prior to
the Effective Time and the period after the Effective Time, the Indemnification
Claim resulting therefrom and the indemnification obligations in respect thereof
shall be allocated to the Avista Entities in proportion to the period prior to
the Effective Time and to the Coral Entities in proportion to the period after
the Effective Time. If the proportion of indemnification obligations cannot be
determined between the Parties in good faith, as set forth in this Section 6,
such determination shall be submitted to the trier of such Claim which
determination shall be final and binding as to the Parties.

7. Limitations on Liability.

7.1 Liability Threshold. Except as provided in the following sentence, and
subject to Section 7.3 and 7.4, no Party shall be liable under this Agreement
until the aggregate for all Indemnification Claims made by all Coral Indemnified
Parties or Avista Indemnified Parties, as the case may be, under this Agreement
is in excess of $150,000 and then only for such excess over the $150,000
aggregate threshold. Notwithstanding the foregoing liability threshold, the
Avista Entities’ indemnification obligations for the Title and Authority
Representations, Tax Representations and as set forth in Sections 2.2 and 2.3,
above, and the Coral Entities’ indemnification obligations for the Coral
Authority Representations and Coral Tax Representation and as set forth in
Sections 3.2 and 3.3, above, shall be not be subject to such liability threshold
limitation, and may be exercised in respect of the “first dollar” of any
Indemnification Claim.

7.2 Maximum Liability. Except as provided in the following sentence and
Section 7.4, the maximum aggregate liability of the Indemnifying Parties to the
Indemnified Parties under this Agreement shall in no event exceed an amount
equal to $30,000,000. Notwithstanding the foregoing:

(a) the Avista Entities’ indemnification obligations for the Title and Authority
Representations and the Coral Entities’ indemnification obligations for the
Coral Authority Representations shall not exceed the Purchase Price; and

(b) the Avista Entities’ indemnification obligations set forth in Section 2.2,
above and the Coral Entities’ indemnification obligations set forth in
Section 3.2, above, shall be unlimited in dollar amount.

7.3 Survival of Indemnification Rights. An Indemnification Claim under this
Agreement must be made, if at all, prior to the expiration of the following time
periods:

(a) In the case of Indemnification Claims under Section 2.2 and Section 3.2 for
which a performance period is specified, the duration of such performance
period;

(b) In the case of Indemnification Claims under Section 2.2 and 3.2 other than
as set forth in Section 7.3(a) above, there shall be no expiration period under
this Agreement;

(c) In the case of Indemnification Claims under Section 2.1 or 3.1, other than
as set forth in Section 7.3(d) below, such Indemnification Claim must be made no
later than 18 months after the Effective Time;



--------------------------------------------------------------------------------

(d) In the case of Indemnification Claims with respect to any of the Title and
Authority, Tax, Environmental and Coral Authority Representations and Coral Tax
Representations, such Indemnification Claim must be made no later than the third
(3rd) anniversary of the Effective Time; and

(e) In the case of Indemnification Claims under Section 2.3 and Section 3.3,
such Indemnification Claim must be made no later than thirty (30) days following
the term of such agreement.

Indemnification Claims shall be barred if not made prior to the above expiration
dates, and all obligations of indemnification with respect to such
Indemnification Claims shall terminate and be of no further force or effect if
such Indemnification Claims are not made prior to such dates.

7.4 Certain Breaches Not Subject to Limitations. Claims for indemnification with
respect to (i) fraud or (ii) intentional misrepresentation shall not be subject
to any of the limitations set forth in Section 7.1, Section 7.2, Section 7.3,
Section 8 or Section 9.

8. Exclusive Remedy. The rights of the Avista Entities and the Coral Entities to
assert Indemnification Claims and to receive indemnification payments pursuant
to this Agreement shall be their sole and exclusive right and remedy with
respect to any breach by any other party of any representation, warranty or
covenant contained in the Transaction Agreements, except for the rights provided
to the Parties to seek injunctions to prevent breaches of the Transaction
Agreements or to enforce specifically the Transaction Agreements, as provided
therein, and in all cases subject to the limitations on liability established in
this Agreement.

9. Consequential Damages Limitation. Except as provided in the following
sentence, in no event shall any Party have any obligation or liability arising
under or relating to the Transaction Agreements (or any other agreement,
document or certificate delivered in connection with the transactions
contemplated by the Transaction Agreements) or this Agreement for any
consequential, punitive, special or indirect loss or damage, including lost
profits or lost opportunities, and each Party hereby expressly releases the
other Parties from the same. As between the Parties to this Agreement, Claims
for indemnification with respect to Third-Party Claims under this Agreement
shall not be subject to the limitations set forth in the previous sentence to
the extent of such Claims by Third-Parties, but the Parties acknowledge and
agree that nothing contained in this Agreement is intended to, nor shall be
construed to, waive, modify, amend or release any independent waiver of such
consequential damages as may exist with respect to such Third-Party Claims
outside of this Agreement or create a right for any person to recover
consequential damages.

10. Miscellaneous.

10.1 Reliance. Each of the Coral Entities and the Avista Entities expressly
confirms and agrees that it has entered into this Agreement and assumes the
obligations imposed on it hereby in order to induce the other Parties to enter
into the Transaction Agreements, and each of the Coral Entities and each of the
Avista Entities acknowledges that the other Parties are relying upon this
Agreement in entering into the Transaction Agreements.



--------------------------------------------------------------------------------

10.2 Entire Agreement. This Agreement, the Transaction Agreements (including the
documents referred to therein) and the Guaranty, the Security Agreement and the
Escrow Agreement constitutes the entire agreement between the Parties hereto
with respect to the subject matter hereof and supersedes any prior
understandings, agreements or representations by or among the Parties, written
or oral, to the extent they related in any way to the subject matter of this
Agreement and the Transaction Agreements.

10.3 Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties named in this Agreement and their respective
successors and permitted assigns. Except as provided in the next sentence, no
party may assign either this Agreement or any of its rights, interests or
obligations under this Agreement without the prior written approval of the other
Parties. The Coral Entities and the Avista Entities shall be entitled to assign
this Agreement and any and all of their rights and interests under it to any
Affiliate without the prior written approval of the other Parties, but such an
assignment shall not relieve, discharge or otherwise affect the duties and
obligations of the assigning Party under this Agreement, all of which shall
remain in full force and effect.

10.4 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

10.5 Headings. The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

10.6 Notices. All notices, Indemnification Claims and other communications under
this Agreement will be in writing. Any notice, Indemnification Claim or other
communication under this Agreement shall be deemed duly given if it is sent to
the intended recipient as set forth below:

 

If to the Avista Entities to:   Avista Energy, Inc.   c/o Avista Corporation  
1411 East Mission Avenue   Spokane, Washington 99202   Facsimile: (509) 495-4361
  Attn.: General Counsel   With copies to:   Avista Capital, Inc.   1411 East
Mission Avenue   Spokane, Washington 99202   Facsimile: (509) 495-4361   Attn.:
General Counsel   and to:   Heller Ehrman LLP   701 Fifth Avenue, Suite 6100  
Seattle, Washington 98104   Facsimile: (206) 447-0849   Attn.: Bruce M. Pym



--------------------------------------------------------------------------------

If to the Coral Entities to:   Coral Energy Holding, L.P.   Coral Energy
Resources, L.P.   Coral Power, L.L.C.   909 Fannin, Plaza, Level 1   Houston,
Texas 77010   Facsimile: (713) 767-5699   Attn.: Senior Vice President   Coral
Energy Canada Inc.   3500, 450 - 1st Street S.W.   Calgary, Alberta   T2P 5H1  
Facsimile: 403-716-3501   Attn: Senior Vice President   With copies to:   Coral
Energy Holding, L.P.   909 Fannin Street, Level 1   Houston, Texas 77010  
Facsimile: (713) 767-5699   Attn.: General Counsel

Any party may send any notice, Indemnification Claim or other communication
under this Agreement to the intended recipient at the address set forth above
using personal delivery, expedited or overnight courier, messenger service,
facsimile or ordinary mail, but no such notice, Indemnification Claim or other
communication shall be deemed to have been duly given unless and until it
actually is received by or at the address or number of the intended recipient as
specified in this Section 10.6. Any party may change the address to which
notices, Indemnification Claims and other communications under this Agreement
are to be delivered by giving the other Parties notice in the manner set forth
in this Agreement.

10.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether under 5-1401 and
5-1402 of the New York General Obligations Law or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of New York.

10.8 Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Avista
Entities and the Coral Entities. No waiver by any party of any default under
this Agreement, whether intentional or not, shall be deemed to extend to any
prior or subsequent default under this Agreement or affect in any way any rights
arising by virtue of any prior or subsequent such occurrence.

10.9 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. Without limiting the



--------------------------------------------------------------------------------

generality of the foregoing, this Agreement is intended to confer upon the
Parties indemnification rights to the fullest extent permitted by applicable
laws. In the event any provision hereof conflicts with any applicable law, such
provision shall be deemed modified, consistent with the aforementioned intent,
to the extent necessary to resolve such conflict.

10.10 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. The words “includes” and “including” shall not be words of
limitation. The Parties intend that each covenant contained in this Agreement
shall have independent significance. If any party has breached any covenant
contained in this Agreement in any respect, the fact that there exists another
covenant relating to the same subject matter (regardless of the relative levels
of specificity) that the party has not breached shall not detract from or
mitigate the fact that the party is in breach of the first covenant.

10.11 Interpretation and Construction. In interpreting and construing this
Agreement, the following principles shall be followed:

(a) examples shall not be construed to limit, expressly or by implication, the
matter they illustrate;

(b) the terms “herein,” “hereof,” “hereby,” and “hereunder,” or other similar
terms, refer to this Agreement as a whole and not only to the particular
article, section or other subdivision in which any such terms may be employed;

(c) references to sections and other subdivisions refer to the sections and
other subdivisions of this Agreement;

(d) no consideration shall be given to the captions of the sections,
subsections, or clauses, which are inserted for convenience in locating the
provisions of this Agreement and not as an aid in its construction;

(e) the word “includes” and its syntactical variants mean “includes, but is not
limited to” and corresponding syntactical variant expressions and the term
“and/or” shall mean “or”;

(f) currency amounts referenced herein, unless otherwise specified, are in U.S.
Dollars;

(g) whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified;

(h) the plural shall be deemed to include the singular, and vice versa; and

(i) each exhibit, attachment, and schedule to this Agreement is a part of this
Agreement, but if there is any conflict or inconsistency between the main body
of this Agreement and any exhibit, attachment, or schedule, the provisions of
the main body of this Agreement shall prevail.



--------------------------------------------------------------------------------

EXECUTED effective as of the date first above written.

 

CORAL ENTITIES CORAL ENERGY HOLDING, L.P. By:  

 

Name:  

 

Title:  

 

CORAL ENERGY RESOURCES, L.P. By:  

 

Name:  

 

Title:  

 

CORAL POWER, L.L.C. By:  

 

Name:  

 

Title:  

 

CORAL ENERGY CANADA INC. By:  

 

Name:  

 

Title:  

 

AVISTA ENTITIES AVISTA ENERGY, INC. By:  

 

Name:  

 

Title:  

 

AVISTA ENERGY CANADA, LTD. By:  

 

Name:  

 

Title:  

 

AVISTA TURBINE POWER, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit M

Form of Security Agreement



--------------------------------------------------------------------------------

SECURITY AGREEMENT

This SECURITY AGREEMENT dated as of             , 2007 (this “Security
Agreement”) is given by Avista Capital, Inc., a Washington corporation
(“Debtor”), in favor of Coral Energy Holding, L.P., a Delaware limited
partnership (“Coral”), for the benefit of Coral, Coral Energy Resources, L.P., a
Delaware limited partnership, Coral Power, L.L.C., a Delaware limited liability
company and Coral Energy Canada Inc., an Alberta corporation (collectively, the
“Coral Entities”).

RECITALS

 

A. Pursuant to that certain Guaranty dated             ,     , 2007, Debtor has
agreed to guaranty certain Obligations of its affiliates, Avista Energy, Inc.,
Avista Energy Canada Ltd. and Avista Turbine Power, Inc. to the Coral Entities
(the “Guaranty”).

 

B. Debtor has agreed to grant to Coral for the benefit of the Coral Entities a
security interest in certain of its property as provided herein.

 

C. Coral has agreed to act as agent for and on behalf of the Coral Entities for
purposes of this Security Agreement.

AGREEMENT

For and in consideration of the promises and the agreements contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficient of which are hereby acknowledged, the parties agree as follows:

 

1. Definitions. Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to them as set forth in Appendix A attached to and
made a part of this Security Agreement. In the absence of such definitions, any
other terms used herein (whether or not capitalized) shall have the meaning
ascribed to them by the Code to the extent the same are defined in the Code.

 

2. Grant of Security Interest. Debtor hereby grants to Coral for the benefit of
the Coral Entities a first priority security interest in the Collateral to
secure the Obligations including, without limitation:

 

  2.1. the prompt and complete payment of all Obligations;

 

  2.2. the timely performance and observance by Debtor of all covenants,
obligations and conditions contained in the Guaranty; and

 

  2.3. without limiting the generality of the foregoing and to the fullest
extent permitted under applicable law, the payment of all amounts, including
without limitation, interest which constitutes part of the Obligations and would
be owed by Debtor to one or more of the Coral Entities under the Guaranty but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving Debtor

and Debtor hereby agrees to deliver the Collateral to the Escrow Agent under the
Escrow Agreement, to be held by the Escrow Agent as the Escrow Fund under the
Escrow Agreement, for the benefit of the Coral Entities. Provided, however, that
under no circumstances shall the aggregate of all such obligations secured by
this Security Agreement, including the Obligations and any other amounts
referred to above, exceed at any time an aggregate value of Twenty-Five Million
Dollars ($25,000,000.00).

 

3.

Substitute Collateral. Debtor shall be entitled at any time, and from time to
time, to substitute any of the following, in form and substance reasonably
acceptable to Coral, as substitute



--------------------------------------------------------------------------------

 

collateral for the Collateral: (a) a cash deposit in an amount equal to
Twenty-Five Million Dollars ($25,000,000.00); (b) an irrevocable letter of
credit in a face amount equal to Twenty-Five Million Dollars ($25,000,000.00),
issued by a U.S. commercial bank or the U.S. branch of a foreign bank, with such
bank having a credit rating of at least A- from the Standard & Poor’s Rating
Group (a division of McGraw-Hill, Inc.) or its successor, or a rating of at
least A3 from Moody’s Investor Services, Inc. or its successor, or (c) such
other form of collateral security as Coral and Debtor may mutually agree upon.
Upon completion of any such substitution of collateral, the substitute
collateral shall become the “Collateral” hereunder, and Coral shall release,
return, surrender, and otherwise terminate any security interest granted
hereunder in, the property or instruments previous serving as “Collateral”
hereunder.

 

4. Authorization to File Financing Statements. Debtor authorizes Coral to file
with the Department of Licensing for the State of Washington an initial
financing statement and continuation statements that (a) indicate the
Collateral; and (b) provide any other information required by part 5 of Article
9 of the Code or as required by such other jurisdiction for the sufficiency or
filing office acceptance of such financing statement or continuation statement,
including whether Debtor is an organization, the type of organization and any
organization identification number issued to Debtor. Debtor agrees to furnish
any such information to Coral promptly upon the request.

 

5. Covenants Concerning Debtor’s Legal Status. Debtor covenants with Coral as
follows:

 

  5.1. Without providing at least 30 days prior written notice to Coral, Debtor
will not change its name, its place of business or, if more than one, chief
executive office, or its mailing address or organizational identification number
if it has one;

 

  5.2. If Debtor does not have an organizational identification number and later
obtains one, Debtor will promptly notify Coral of such organizational
identification number; and

 

  5.3. Without providing at least 30 days prior written notice to Coral, Debtor
will not change its type of organization, jurisdiction of organization or other
legal structure.

 

6. Representations and Warranties Concerning Collateral. Debtor further
represents and warrants to Coral as follows:

 

  6.1. Except for the security interests granted to Coral in this Agreement,
Debtor owns good and marketable title to the Collateral free and clear of all
Liens, and neither the Collateral nor any interest in the Collateral has been
transferred to any other party. Debtor has full right, power and authority to
grant a first-priority security interest in the Collateral to Coral in the
manner provided in this Security Agreement, free and clear of any other Liens,
adverse claims and options and without the consent of any other person or entity
or if consent is required, such consent has been obtained. No other Lien,
adverse claim or option has been created by Debtor or is known by Debtor to
exist with respect to any Collateral; and to the best of Debtor’s knowledge and
belief no financing statement or other security instrument is on file in any
jurisdiction covering such Collateral other than the security interest in favor
of Coral under this Security Agreement. The security interest granted is a first
lien security interest.

 

  6.2. There are no actions, suits or proceedings pending or threatened against
or affecting the Collateral before any court or by or before any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, which in any manner draws into question the validity of this Security
Agreement.

 

7. Covenants Concerning the Collateral.

 

  7.1.

Debtor covenants with Coral that while this Security Agreement remains in
effect, that except for the security interest herein granted and the deposit of
the Collateral with the Escrow Agent



--------------------------------------------------------------------------------

 

under the Escrow Agreement, Debtor is and shall be the owner of or have other
transferable rights in the Collateral free from any right or claim of any other
person or any Lien, security interest or other encumbrance, and Debtor shall
defend the same against all claims and demands of all persons at any time
claiming the same or any interest therein adverse to Coral. Debtor shall not
pledge, mortgage or create, or suffer to exist any right of any person in or
claim by any person to the Collateral, or any security interest, Lien or other
encumbrance in the Collateral in favor of any person other than Coral; nor
permit any person, other than Coral, to file any financing statement or security
interest in the Collateral.

 

  7.2. In the event of (a) a sale, transfer, disposition or reorganization of
greater than 50% of the equity of Debtor’s subsidiary, Advantage IQ, Inc, a
Washington corporation (“Advantage”), (b) Debtor ceasing to own and control
shares of stock of and other equity interests in Advantage representing a
majority of the votes entitled to be cast by shareholders of Advantage and a
majority of the equity value of Advantage, or (c) the sale, transfer or other
disposition of the underlying assets of Advantage outside the ordinary course of
business, Debtor agrees to replace the Collateral with substitute Collateral as
set forth Section 3.

 

8. Securities and Deposits. Coral may at any time following and during the
continuance of an Event of Default, at its option, transfer to itself or any
nominee any securities constituting Collateral, receive any income thereon and
hold such income as additional Collateral or apply it to the Obligations.
Whether or not any Obligations are due, Coral may following and during the
continuance of an Event of Default demand, sue for, collect or make any
settlement or compromise that it deems desirable with respect to the Collateral.

 

9. Rights and Remedies. If an Event of Default shall have occurred and is
continuing, Coral shall have in any jurisdiction in which enforcement hereof is
sought, in addition to all other rights and remedies, the rights and remedies of
a secured party under the Code and any additional rights and remedies as may be
provided to a secured party in any jurisdiction in which Collateral is located,
including, without limitation, the right to take possession of the Collateral.

 

10. No Waiver by Coral. Coral shall not be deemed to have waived any of its
rights and remedies in respect of the Obligations or the Collateral unless such
waiver shall be made in writing and signed by Coral. No delay or omission on the
part of Coral in exercising any right or remedy shall operate as a waiver of
such right or remedy or any other right or remedy. A waiver on any occasion
shall not be construed as a bar to or a waiver of any right or remedy on any
future occasion. All rights and remedies of Coral with respect to the
Obligations or the Collateral, whether evidenced hereby or by any other
instrument or papers, may be exercised by Coral, shall be cumulative and may be
exercised singularly, alternatively, successively or concurrently at such time
or at such times as Coral deems expedient.

 

11. Marshalling. Subject to the terms and conditions of this Security Agreement
and the Indemnification Agreement, Coral shall not be required to marshal the
Collateral, or other assurances of payment of the Obligations, or any of them or
to resort to the Collateral or other assurance of payment in any particular
order, and all of the rights and remedies hereunder and in respect of the
Collateral and other assurances of payment shall be cumulative and in addition
to all other rights and remedies, however existing or arising. TO THE EXTENT
THAT IT LAWFULLY MAY, DEBTOR HEREBY AGREES THAT IT WILL NOT INVOKE ANY LAW
RELATING TO THE MARSHALLING OF COLLATERAL WHICH MIGHT CAUSE DELAY IN OR IMPEDE
THE ENFORCEMENT OF CORAL’S RIGHTS AND REMEDIES UNDER THIS SECURITY AGREEMENT OR
UNDER ANY OTHER INSTRUMENT CREATING OR EVIDENCING ANY OF THE OBLIGATIONS OR
UNDER WHICH ANY OF THE OBLIGATIONS IS OUTSTANDING OR BY WHICH ANY OF THE
OBLIGATIONS IS SECURED OR PAYMENT THEREOF IS OTHERWISE ASSURED, AND, TO THE
EXTENT THAT IT LAWFULLY MAY, DEBTOR HEREBY IRREVOCABLY WAIVES THE BENEFITS OF
ALL SUCH LAWS.



--------------------------------------------------------------------------------

12. Overdue Amounts. Until paid, all amounts due and payable by Debtor hereunder
shall be a debt secured by the Collateral and shall bear, whether before or
after judgment, interest determined by reference to the U.S. Dollar London
Interbank Offer Rate (LIBOR) quoted on Bloomberg page BBAM applicable for the
relevant one-month period (or any successor or substitute page of such
publication, or any successor to or substitute for such publication, providing
rate quotations comparable to those currently provided on such page or such
publication) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such interest period.

 

13. Notices. All communications hereunder shall be in writing and may be
delivered by hand delivery, United States mail, overnight courier service or
facsimile. Notice by facsimile or hand delivery shall be effective on the day
actually received, if received during business hours on a Business Day, and
otherwise shall be effective at the beginning of the recipient’s next Business
Day. Notice by overnight United States mail or courier shall be effective on the
next Business Day after it was sent to the appropriate notice address set forth
below or at such other address as any party hereto may have furnished to the
other party in writing:

 

If to the Coral Entities:

909 Fannin, Plaza Level 1

Houston, Texas 77010

Attn: General Counsel

Phone: (713) 767-5400

Fax: (713) 230-2900

If to Debtor:

Avista Capital, Inc.

1411 East Mission Avenue

Spokane, Washington 99202

Attention: General Counsel

Phone: (509) 495-8687

Facsimile: (509) 495-4316

 

14. Governing Law; Consent to Jurisdiction. THIS SECURITY AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS EXCEPT SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

15. Term of Agreement. This grant of a security interest under this Security
Agreement shall remain in full force until the later of January 1, 2009 or, in
the event that any of the Coral Entities has made a claim under the
Indemnification Agreement, the date such claim has been resolved and such amount
owing, if any, has been paid. Upon expiration of this Security Agreement, Coral
shall promptly return possession of the Collateral, if it then has possession of
the same, to Debtor and file any applicable termination statements.
Notwithstanding the foregoing, this Security Agreement shall continue
notwithstanding the reorganization or bankruptcy of Debtor, or any other similar
event or proceeding affecting Debtor.

 

16.

Miscellaneous. The headings of each section of this Security Agreement are for
convenience only and shall not define or limit the provisions thereof. This
Security Agreement and all rights and obligations hereunder shall be binding
upon Debtor and its successors and assigns and shall insure to



--------------------------------------------------------------------------------

 

the benefit of the Coral Entities and their successors and assigns. No party may
assign its interest in this Security Agreement without the prior written consent
of Coral, in the case of Debtor, and Debtor, in the case of the Coral Entities.
If any term of this Security Agreement shall be held to be invalid, illegal or
unenforceable, the validity of all of the other terms shall in no way be
affected and this Security Agreement shall be construed and enforceable as if
such invalid, illegal or unenforceable term had not be included herein. This
Security Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

17. Interpretation and Construction. In interpreting and construing this
Security Agreement, the following principles shall be followed:

 

  17.1. examples shall not be construed to limit, expressly or by implication,
the matter they illustrate;

 

  17.2. the terms “herein,” “hereof,” “hereby,” and “hereunder,” or other
similar terms, refer to this Security Agreement as a whole and not only to the
particular article, section or other subdivision in which any such terms may be
employed;

 

  17.3. references to sections and other subdivisions refer to the sections and
other subdivisions of this Security Agreement;

 

  17.4. the word “includes” and its syntactical variants mean “includes, but is
not limited to” and corresponding syntactical variant expressions and the term
“and/or” shall mean “or”;

 

  17.5. whenever this Security Agreement refers to a number of days, such number
shall refer to calendar days unless Business Days are specified;

 

  17.6. the plural shall be deemed to include the singular, and vice versa; and

 

  17.7. each exhibit, annex, attachment, and schedule to this Security Agreement
is a part of this Security Agreement, but if there is any conflict or
inconsistency between the main body of this Security Agreement and any exhibit,
annex, attachment, or schedule, the provisions of the main body of this Security
Agreement shall prevail.

*****



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, Debtor has caused this
Security Agreement to be executed as of the date first written above.

***

 

Avista Capital, Inc.

BY:

 

 

NAME:

 

 

TITLE:

 

 

Coral Energy Holding, L.P.

BY:

 

 

NAME:

 

 

TITLE:

 

 



--------------------------------------------------------------------------------

APPENDIX A TO SECURITY AGREEMENT

DEFINITIONS

“Business Day” means any day other than a Saturday, Sunday or any day in which
commercial banks in Houston, Texas are required or permitted by law to be closed
and the Friday following the Thanksgiving holiday.

“Code” means the Uniform Commercial Code as currently in effect and as may be
amended from time to time, in the State of New York.

“Collateral” means 13,770,285 of shares of common stock of Advantage (defined
and described in Section 7.2 of this Security Agreement), which represents with
respect to Advantage (a) 49.96% of its common stock and 46.53% of all of its
equity interests, on an as-converted basis, currently outstanding, and (b)
38.68% of all of its equity interests calculated on an as-converted and fully
diluted basis, in each case as measured by vote and value.

“Coral” has the meaning ascribed to it in the preface.

“Coral Entities” has the meaning ascribed to it in the preface.

“Debtor” has the meaning ascribed to it in the preface.

“Escrow Agreement” means that certain Escrow Agreement of even date herewith
entered into by and among Coral, Debtor and Avista Corporation, as escrow agent
(the “Escrow Agent”), for the purposes of establishing an escrow fund (the
“Escrow Fund”) consisting of the Collateral.

“Event of Default” means:

 

  a. Any default or event of default under the Guaranty;

 

  b. Any representation or warranty made by Debtor herein is false or misleading
in any material respect when made;

 

  c. Debtor’s failure to comply with any of the provisions of this Security
Agreement and such failure remains unremedied for three (3) Business Days after
written notice thereof has been given to Debtor;

 

  d. The transfer or disposition of any of the Collateral, except as expressly
permitted by this Security Agreement;

 

  e. The attachment, execution or levy on any of the Collateral, except as
expressly permitted by this Security Agreement;

 

  f. Debtor voluntarily or involuntarily becomes subject to any proceeding under
any bankruptcy or insolvency statute; or

 

  g. Debtor fails to comply with or becomes subject to any administrative or
judicial proceeding under any federal, state or local (a) asset forfeiture or
similar law which can result in the forfeiture of property; or (b) other law,
where noncompliance may have any significant effect on the Collateral.

“Indemnification Agreement” means that certain Indemnification Agreement of even
date herewith entered into by and among Avista Energy, Inc., Avista Energy
Canada, Ltd., Avista Turbine Power, Inc. and the Coral Entities.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien, claim
or charge of any kind, whether or not filed, recorded or otherwise perfected
under applicable law.

“Obligations” means all of the indebtedness, obligations and liabilities of
Debtor to the Coral Entities arising or accruing under the Guaranty.

“Security Agreement” has the meaning ascribed to it in the preface.